Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 1 of 140 PageID #: 25235



                                    FILED UNDER SEAL

                         UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF NEW YORK


   UNITED STATES OF AMERICA,                CASE NO. 15-CR-252 (PKC)

                       Plaintiff,

              v.

   HERNAN LOPEZ,
   CARLOS MARTINEZ, et al.,

                       Defendants.




           DECLARATION OF MATTHEW UMHOFER IN SUPPORT OF
     DEFENDANTS HERNAN LOPEZ AND CARLOS MARTINEZ’S MOTION TO
   COMPEL (1) PRODUCTION OF MATERIALS PURSUANT TO BRADY AND FED. R.
          CRIM. P. 16 AND (2) RESPONSES TO DISCOVERY REQUESTS




                                               SPERTUS LANDES & UMHOFER LLP
                                                          Matthew Donald Umhofer
                                                                 James W. Spertus
                                                                Samuel A. Josephs


                                                               McCOOL LAW PLLC
                                                                   Steven J. McCool
                                                                   Julia M. Coleman

                                                                       Ramon A. Abadin
                                                                Michael T. Cornacchia
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 2 of 140 PageID #: 25236
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 3 of 140 PageID #: 25237




  materials that are not discoverable under any applicable rule or statute.” A true and correct copy

  of that letter is attached hereto as Exhibit B.

                 On April 30, 2020, the government produced approximately 40,718 pages of

  documents, consisting of exhibits from the November and December, 2017 trial of Juan Angel

  Napout, Jose Maria Marin, and Manuel Burga. A true and correct copy of the government’s

  April 30, 2020, production cover letter is attached hereto as Exhibit C.

                 Attached hereto as Exhibit D is a letter dated May 4, 2020 reiterating Mr.

  Lopez’s request for an itemized response to the April 21, 2020 letter and noting that the

  government’s failure to respond to each itemized request prohibited a meaningful discussion

  about whether the government had complied with its discovery obligations.

                 On or about May 8, 2020, I participated in a meet and confer call with attorneys

  from the government. During that call, the government reaffirmed that it would not provide an

  itemized response to the requests in our April 21, 2020 letter.

                 On May 7, 2020, the government made its second production, consisting of

  approximately 1,033,757 pages of materials. Attached hereto as Exhibit E is a true and correct

  copy of the government’s cover letter for its May 7, 2020 production.

                 On May 28, 2020, my firm sent another letter to the government, again requesting

  that the government identify any Brady materials in its voluminous productions. A true and

  correct copy of that letter is attached hereto as Exhibit F.

                 On June 4, 2020, the government made its third production, consisting of

  approximately 4,482,734 pages of materials. Attached hereto as Exhibit G is a true and correct

  copy of the cover letter for the government’s June 4, 2020 production.




                                                    3
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 4 of 140 PageID #: 25238
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 5 of 140 PageID #: 25239
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 6 of 140 PageID #: 25240




  attention to any Brady information it becomes aware of in either its production sets or witness

  statements. The government also disclosed statements from                     , a former Fox

  executive and colleague of Mr. Lopez and Mr. Martinez. The government stated that it provided

  the statement out of an “abundance of caution,” not because Brady entitled Messrs. Lopez and

  Martinez to the statements. Attached as Exhibit S is a true and correct copy of the government’s

  April 28, 2020 email and letter containing               ’s statements.

                  Contrary to the government’s assertions that there are no Brady materials in its

  prior productions, based on my review of the discovery produced to date, I am aware of

  numerous documents that constitute Brady material. I have chosen not to call the government’s

  attention to these documents because doing so would disclose attorney work-product and reveal

  defense strategy. See Shelton v. Am. Motors Corp., 805 F.2d 1323, 1327-1329 (8th Cir. 1986)

  (holding defense counsel’s awareness of the existence of certain documents was work product

  because her “selective review” of documents in anticipation of litigation “was based upon her

  professional judgment of the issues and defenses involved in this case”); Sporck v. Peil, 759 F.2d

  312, 316 (3d Cir. 1985) (“Opinion work product includes such items as an attorney’s legal

  strategy, his intended lines of proof, his evaluation of the strengths and weaknesses of his case,

  and the inferences he draws from interviews of witnesses.”); id. at 316 (holding that the

  defendant’s counsel’s “selecting and ordering a few documents out of thousands . . . could not

  help but reveal important aspects of his understanding of the case,” such that counsel’s selection

  of documents constituted “highly-protected” opinion work product); James Julian, Inc. v.

  Raytheon Co., 93 F.R.D. 138, 144 (D. Del. 1982) (binder of documents selected by counsel was

  privileged work-product protected from disclosure because “the process of selection and

  distillation is often more critical than pure legal research”).


                                                     6
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 7 of 140 PageID #: 25241




                 However, if the Court were to permit me to provide the Court these documents in

  camera and under seal, I would be happy to file these examples with the Court to demonstrate

  that the government is incorrectly applying Brady. See United States v. Aref, 533 F.3d 72, 76-77

  (2d Cir. 2008) (recognizing district court’s authority to hold ex parte, in camera pre-trial

  proceedings involving defense strategy); United States v. Eshkol, 108 F.3d 1025, 1028 (9th Cir.

  1997) (courts permit filings in camera to “prevent[] the government from learning the defense

  theory”); United States v. McVeigh, 954 F. Supp. 1441, 1444-45 (D. Colo. 1997) (approving the

  ex parte filing of documents where the documents disclosed portions of the defense strategy).

  Indeed, where the invocation of certain rights requires the disclosure of confidential or privileged

  information, in camera filings are warranted. United States v. McKeon, 738 F.2d 26, 33 (2d Cir.

  1984) (“[W]here the attorney-client privilege, the privilege against self-incrimination . . . or the

  revelation of work product, trial tactics, or legal theories of defense counsel may be involved in

  explaining the changes in the defendant’s version of events, the court should offer an opportunity

  to the defense to present those reasons in camera, outside the presence of the jury and of the

  prosecution.”); United States v. Florack, 838 F. Supp. 77, 79 (W.D.N.Y. 1993).

                 For the purpose of providing an exemplar of the Brady materials and permitting

  the Court to fully evaluate the defense’s arguments, attached hereto as Exhibit T is a true and

  correct copy of an October 2, 2014 email chain that the government produced in its May 7, 2020

  production.

                 To date, the government has produced approximately 4.7 terabytes of data in this

  matter, totaling approximately 18,094,288 pages.

                 The defense has been able to determine that the government has not produced

  hundreds of thousands of pages that it obtained from Fox and from Torneos. The government



                                                    7
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 8 of 140 PageID #: 25242




  has obtained documents from both Fox and Torneos with unique Bates numbers identifying

  either Fox or Torneos as their source; the government then produced those documents to the

  defense with the Fox and Torneos Bates numbers still affixed. For instance, in Exhibit T, the

  government’s Bates number (FIFA2-000979389) exists along with the document’s “Torneos

  Bates number” (Torneos_00004178). However, the highest “Torneos Bates number”

  (Torneos_00260005) is a much larger figure than the total number of pages the government has

  produced bearing Torneos Bates numbers (approximately 99,000), illustrating that the

  government received many more documents from Torneos than it has produced to the defense.

  That the government has not produced a large number of documents it obtained from Torneos is

  further demonstrated by the fact that the Torneos Bates numbers are not contiguous within the

  government’s productions, leaving “gaps” in the Torneos Bates sequence. Our analysis of these

  “gaps” in the Torneos Bates numbers is ongoing, but the fact that the highest Torneos Bates

  number exceeds the number of pages the government has produced will not change; the gaps will

  just identify exactly which Torneos Bates numbers are missing. The defense has also identified

  gaps in the unique Fox Bates numbers. Those gaps indicate that at least 98,951 Fox documents

  are missing from the documents provided to the defense. Thus, the unique Fox and Torneos

  Bates numbers establish that the government obtained as many as several hundred thousand (but

  no less than one hundred thousand) pages from Fox and Torneos that it has not produced to the

  defense.

                Having received a response to our August 6, 2020 Brady inquiry but not our

  August 7, 2020 letter requesting further information about whether the government intends to

  either produce all the documents it received from Torneos and Fox, or inform us of its decision

  to continue withholding those documents, on September 1, 2020 my firm sent a letter following



                                                  8
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 9 of 140 PageID #: 25243




  up on our August 7, 2020 letter and addressing the gaps in the Torneos Bates numbers. Attached

  hereto as Exhibit U is a true and correct copy of the letter that my firm sent to the government

  on September 1, 2020.

                 On September 4, 2020, the government responded to our September 1, 2020 letter

  by requesting that we provide them with the “gaps” in the Torneos documents and stating that

  they are continuing to evaluate the discoverability of documents that were not previously

  produced. This letter also did not confirm whether the government is withholding documents it

  received from Fox. Attached hereto as Exhibit V is a true and correct copy of the government’s

  September 4, 2020 response to our September 1, 2020 letter.

                 Having yet to receive a definitive answer to our prior requests, on September 7,

  2020, my firm sent a letter to the government requesting specific answers about whether the

  government has Fox or Torneos documents that it believes are not discoverable under Rule 16.

  Appended to that letter were current lists of the gaps that we had identified with respect to the

  Torneos and Fox Bates gaps. A true and correct copy of that September 7, 2020 letter is attached

  hereto as Exhibit W.

                 On September 8, 2020, the government replied to our preceding letter and

  affirmed that it had documents from Torneos, Fox, and others that it has deemed to be non-

  discoverable. As an example, the government pointed out that it was withholding scheduling

  emails with counsel for those entities. Attached hereto as Exhibit X is a true and correct copy of

  the government’s September 8, 2020 email.

                 As the parties had apparently reached an impasse, the defense requested that the

  government assert its position about whether the parties had fulfilled their meet-and-confer




                                                   9
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 10 of 140 PageID #: 25244




   obligations with respect to these issues. A true and correct copy of our September 8, 2020 letter

   is attached hereto as Exhibit Y.

                  On September 9, 2020, the government asserted its position that the parties had

   not adequately met-and-conferred on these issues because the defense had not specified the exact

   relief it is seeking from the government. Attached hereto as Exhibit Z is a true and correct copy

   of the September 9, 2020 email setting forth the government’s position on this issue.

                  On September 9, 2020, we sent the government a letter re-affirming our position

   regarding the government’s obligations to provide us with all documents it received from

   Torneos and Fox as well as an itemized response to our initial discovery letter. A true and

   correct copy of that letter is attached hereto as Exhibit AA.

                  The government responded to this email by asserting that the parties are at an

   impasse. A true and correct copy of that September 9, 2020 email is attached hereto as Exhibit

   BB. We agreed with their characterization of the situation on September 28, 2020. Attached

   hereto as Exhibit CC is a true and correct copy of our September 28, 2020 letter to the

   government.

                  The defense has also identified at least one document that Torneos produced in a

   civil case premised on the same allegations that form the basis for the government’s charges

   against Mr. Lopez and Mr. Martinez. In that case, case no. 16-cv-24431-CMA (S.D. Fla.) the

   plaintiffs, sports media companies GolTV and Global Sports, based their entire case, alleging

   that defendants obtained the rights to the Copa Libertadores and two other soccer tournaments

   through bribery, on the first two indictments filed in this case and on the admissions in the

   deferred prosecution agreement that Torneos entered into with the government. The defendants

   in that case included Fox International Channels, Torneos, Mr. Lopez, and Mr. Martinez. We



                                                   10
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 11 of 140 PageID #: 25245




   have not attached that document here because doing so would violate the protective order in the

   civil case, which prohibits the use of documents produced in that case for any purpose other than

   litigating that matter.

           I declare under penalty of perjury under the laws of the United States of America that the

   foregoing facts are true and correct.

           Executed this 30th day of September, 2020, in Los Angeles, California.



                                                                   ____________________ ______
                                                                   Matthew Donald Umhofer




                                                   11
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 12 of 140 PageID #: 25246




                      EXHIBIT A




                                  EXHIBIT A
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 13 of 140 PageID #: 25247




                                             April 21, 2020

  Via email

  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

                   Re:     United States v. Hernan Lopez, No. 15-cr-252-32 (PKC)

  Dear Counsel:

          As you know, we represent Hernan Lopez in the above referenced case. This letter is to
  formally request that the government provide us with discovery materials pursuant to Rule 16 of the
  Federal Rules of Criminal Procedure, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United
  States, 405 U.S. 150 (1972), and the Jencks Act, 18 U.S.C. § 3500.

          As discussed below, Mr. Lopez requests that the government agree to an “open file”
  approach to discovery, which will allow the discovery process to proceed smoothly and efficiently
  despite the fact that this is likely to be a document-intensive case. Should the government decline to
  provide us with its entire investigative database, this letter includes a list of numbered paragraphs
  seeking specific categories of documents and information to which Mr. Lopez is entitled under Rule
  16, Brady and its progeny, and the Jencks Act.

  Open File Discovery

           An “open file” approach to discovery is the only way for the government to definitively
  certify that it has complied with its discovery obligations given the duration and breadth of the
  government’s investigation. Such an approach will undoubtedly increase the efficiency of discovery
  in this case by reducing the number of possible disagreements between the parties over the scope of
  discovery. In a similar vein, it will likely avoid the need to involve the Court in any discovery
  disputes between the parties. The logic underscoring widely expansive discovery is reiterated by
  Department of Justice (DOJ) authorities, which are replete with reasons ultimately supporting an
  “open file” approach to discovery in cases like this one, where there are no overriding concerns
  related to national security or witness safety. See generally Department of Justice, Justice Manual
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 14 of 140 PageID #: 25248




                                                                                    April 21, 2020
                                                                                     Page 2 of 15



  § 9-5.100; see also Discovery Policy, U.S. Attorney’s Office for the Eastern District of New York
  (“In sum, if there is a question as to whether or not to disclose information, err on the side of
  disclosure.”).

          Given the nature, duration, and breadth of the government’s investigation, it is likely that
  this will be a very document-intensive case. In other cases involving large amounts of documentary
  evidence or long-lasting investigations, the government has provided its entire evidentiary database
  to defendants in searchable format. E.g., United States v. Ferguson, 478 F. Supp. 2d 220, 227 (D.
  Conn. 2007) (noting “the government’s provision of searchable discovery databases and a list of its
  key documents”); United States v. Stein, 424 F. Supp. 2d 720, 724 (S.D.N.Y. 2006) (“The
  government has produced voluminous discovery, much of it in a word-searchable electronic
  database . . . .”); United States v. W. R. Grace, 401 F. Supp. 2d 1069, 1080 (D. Mont. 2005) (“The
  government has provided the defendants with its entire evidentiary database consisting of 3,389,109
  pages of discovery.”); United States v. Hsia, 24 F. Supp. 2d 14, 28 (D.D.C. 1998) (“[T]he
  government provided Ms. Hsia and her counsel with ‘open file’ discovery. The government
  provided them with access to over 600,000 documents that it had collected in the course of its
  investigation.”). We ask you to make arrangements for all discovery in this matter to be made
  available to defense counsel in a searchable database in a manner consistent with the foregoing
  cases.

          However, it is not enough in a case like this for the government to simply produce
  voluminous discovery and invite defense counsel to conduct its own search for Brady material.
  Rather, the government's Brady obligations require it to conduct a thorough review of all
  information in its possession and to identify for the defense all Brady material found during that
  review. United States v. Cutting, 2017 WL 132403, at *8-9 (N.D. Cal. Jan. 12, 2017). We ask that
  you commence that review immediately (whether or not you agree to “open file” discovery) and
  identify exculpatory material as soon as possible or on a rolling basis.

  Requests for Discovery

          In the event the government does not agree to an “open file,” we request that it provide the
  information and documents identified in the numbered paragraphs below. The numbered paragraphs
  are by no means intended to limit the government’s discovery production under Rule 16, Brady,
  Giglio, and Jencks; the list is provided as a courtesy to facilitate the discovery process if the
  government opts to forego an “open file” approach.

          The requests below adhere closely to the requirements of Rule 16, Brady and its progeny,
  and the Jencks Act, as well as DOJ’s own discovery guidelines which are designed to ensure
  compliance with these obligations. See Department of Justice, Justice Manual § 9-5.001(A); United
  States v. DeLeon, 2019 WL 5587180, at *178 (D.N.M. Oct. 29, 2019) (“DOJ attorneys will likely
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 15 of 140 PageID #: 25249




                                                                                      April 21, 2020
                                                                                       Page 3 of 15



  have to follow the guidance in the [DOJ discovery] memoranda to argue that they have complied
  with their discovery obligations.”). Indeed, each of the categories listed below is specifically
  tailored to seek information that is material to Mr. Lopez’s defense. See United States v.
  Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013); Fed. R. Crim. P. 16(a)(1)(E)(i). We therefore
  ask that the government take an expansive view of disclosure, with an understanding that the
  requested information may meet the low threshold for materiality in ways that may not be
  immediately clear to the government. See Department of Justice, Justice Manual § 9-5.100(B)(1)
  (“Recognizing that it is sometimes difficult to assess the materiality of evidence before trial,
  prosecutors generally must take a broad view of materiality and err on the side of disclosing
  exculpatory and impeaching evidence.”); accord United States v. Rigas, 779 F. Supp. 2d 408, 413
  (M.D. Pa. 2011) (“[P]rosecutors should resolve ‘doubtful questions in favor of disclosure,’ ‘because
  the significance of an item of evidence can seldom be predicted accurately until the entire record is
  complete.’” (quoting United States v. Agurs, 427 U.S. 97, 108 (1976)).

          Lastly, we note that there are multiple individuals and entities that have entered into
  cooperation agreements with the government. Documents in the possession of those individuals
  and/or entities are in the government’s possession, custody or control for discovery purposes and,
  therefore, your production obligations extend to those documents. United States v. Stein, 488 F.
  Supp. 2d 350, 363 (S.D.N.Y. 2007). That reasoning extends to entities that have undertaken internal
  investigations in coordination with the government and/or have provided documents related to those
  investigations to government attorneys. See Stein, 488 F. Supp. 2d at 363; United States v.
  Connolly, 2019 WL 2120022, at *11 (S.D.N.Y. May 2, 2019).

          We ask that you promptly notify us whether you will adopt an “open file” approach to
  discovery, whether the government will comply with the specific requests contained in this letter,
  and whether the government agrees to produce materials that fall within each specific request. In
  order to identify areas of agreement and dispute, we ask that you provide an itemized response
  reflecting the government’s position as to each numbered paragraph below. An itemized response is
  important, as it will help us to work through the discovery issues together and efficiently narrow the
  areas of dispute.

  Categories of Information Requested

  A.     Statements of Defendants

         1.      Any relevant written or recorded statement by Mr. Lopez to any person at any time or
                 any place, within the possession, custody, or control of the government, the existence
                 of which is known, or by the exercise of due diligence could be known, to the
                 government. Fed. R. Crim. P. 16(a)(l)(B)(i); see also United States v. Johnson, 525
                 F.2d 999, 1004 (2d Cir. 1975). This request includes, without limitation:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 16 of 140 PageID #: 25250




                                                                                   April 21, 2020
                                                                                    Page 4 of 15



             a.     All written or recorded statements of witnesses that reflect, relate to, or
                    incorporate any relevant statements purportedly made by Mr. Lopez;

             b.     Notes or memoranda of any government agent or attorney containing the
                    substance of any statement purportedly made by Mr. Lopez;

             c.     All other documents that reflect, relate to, or incorporate any relevant
                    statements purportedly made by Mr. Lopez; and

             d.     All text messages, email, or any other electronic communication in the
                    government’s possession reflecting relevant statements purportedly made by
                    Mr. Lopez.

       2.    All written or recorded statements of any named or unnamed co-conspirators, made
             to any person(s) at any time and place, as well as the substance of any oral statements
             purportedly made by them, if not embodied in a writing. If any such statements are
             recorded, a transcript and audible copy of each recording is requested.

  B.   Prior Acts and Criminal Records

       1.    The prior arrest and conviction records of all named defendants, including a complete
             criminal history for each (and the docket number and jurisdiction of all prior and
             pending cases). Please produce original printouts of “rap sheets,” since photocopies
             of these documents are often illegible.

       2.    Specific information concerning any evidence that the government may seek to
             introduce at trial pursuant to Rules 609 or 404(b) of the Federal Rules of Evidence
             and the theory of its admissibility, including the description of any “prior similar act”
             by all named defendants or any other alleged uncharged misconduct evidence
             covered by Rules 609 or 404(b).

       3.    All information which the government intends to use as part of any sentencing
             calculations or proceedings, including information regarding (a) “relevant conduct”
             and (b) adjustments and departures.

  C.   Investigative Reports and Materials

       1.    All rough notes of any government agent (including employees of the Department of
             Justice, the Federal Bureau of Investigation, or the Internal Revenue Service)
             containing the substance of any statements purportedly made by any interview
             subjects.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 17 of 140 PageID #: 25251




                                                                                   April 21, 2020
                                                                                    Page 5 of 15



       2.    The names of all law enforcement and other governmental personnel involved in the
             underlying investigation, and all written reports, including rough notes, prepared by
             them or based on information provided by them.

       3.    All records, documents or other materials regarding any electronic surveillance, in
             this matter, including any information obtained pursuant to a court order from any:
             (a) telephone line, mobile or otherwise, (b) facsimile line, (c) beeper, transponder,
             buzzer, or motion indicator, (d) pen register, or (e) e-mail which pertains to the
             investigation of this case or the conduct alleged in the Indictment. If court
             authorization was obtained, please provide a copy of any court requests and well as
             any documents submitted in support of any such court requests.

       4.    Records of all scientific analyses or tests conducted in the case. This request
             includes, but is not limited to, forensic, fingerprint, chemical, and handwriting
             analyses, as well as all underlying data pertaining to all analyses or tests.

       5.    All subpoenas, letter requests, and correspondence with actual or potential
             government witnesses or their counsel, and transmittal letters reflecting what
             documents were sought, what documents were obtained by the government during
             the course of the investigation or since the return of the Indictment. This information
             is critical to make sure that all documents within the possession, custody, or control
             of the government are produced, and to ensure that there is no ambiguity as to what
             has (or has not) been obtained by the government and produced to the defense, and to
             enable the defendant to serve meaningful Rule 17(c) subpoenas for additional
             material.

       6.    Copies of all subpoenas issued during the course of the government’s investigation.
             Please confirm whether any subpoenas remain outstanding, and identify any party
             under a continuing obligation to produce documents under a subpoena or any other
             obligatory government document request.

       7.    Copies of all non-subpoena document requests, including voluntary requests for
             production of documents, and formal and informal document requests involving
             foreign countries.

  D.   Brady, Giglio, and Jencks Material

       1.    All exculpatory information pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and
             United States v. Sudikoff, 36 F. Supp. 2d 1196 (C.D. Cal. 1999). This includes, but
             is not limited to, all documents or information (in whatever form) known by the
             government (or which may become known to the government through the exercise of
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 18 of 140 PageID #: 25252




                                                                                  April 21, 2020
                                                                                   Page 6 of 15



             due diligence) that, in whole or in part or considered with other evidence, indicate or
             tend to establish that:

             a.     Mr. Lopez did not commit any element of the charged offenses, including
                    information or documents tending to show that Mr. Lopez neither knew of
                    nor agreed to participate in the alleged fraudulent scheme that forms the basis
                    for counts nine through twenty-one (inclusive) of the Superseding Indictment;

             b.     Mr. Lopez was unaware of any of the transactions alleged in counts ten
                    through twenty (inclusive) of the Superseding Indictment;

             c.     Mr. Lopez was unaware of the alleged nature of any of the transactions (i.e.,
                    that they were intended to improperly induce CONMEBOL) alleged in counts
                    ten through twenty (inclusive) of the Superseding Indictment;

             d.     Mr. Lopez was not aware of the existence of any of the entities listed in
                    counts ten through twenty (inclusive) of the Superseding Indictment;

             e.     Mr. Lopez did not intend for any of the transactions alleged in counts ten
                    through twenty (inclusive) to further or promote the alleged fraudulent
                    scheme that forms the basis for counts nine through twenty-one (inclusive) of
                    the Superseding Indictment;

             f.     Mr. Lopez did not intend to provide anything of value to any CONMEBOL
                    official in exchange for broadcast or other media rights to the Copa
                    Libertadores;

             g.     Alejandro Burzaco or any other officer, employee, or agent of Torneos y
                    Competencias, S.A., at any time concealed or attempted to conceal any
                    transaction related to the Copa Libertadores, Copa Sudamericana, or Recopa
                    Sudamericana from any person or entity;

             h.     Alejandro Burzaco or any other officer, employee, or agent of Torneos y
                    Competencias, S.A., at any time misled or attempted to mislead any person or
                    entity with respect to any transaction related to the Copa Libertadores, Copa
                    Sudamericana, or Recopa Sudamericana; or

             i.     Any of the allegations in the Superseding Indictment are not true, whether or
                    not those allegations relate to Mr. Lopez.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 19 of 140 PageID #: 25253




                                                                                         April 21, 2020
                                                                                          Page 7 of 15



         2.      All documents or information that cast doubt on the accuracy of any evidence—
                 including witness testimony—that the government may rely on to prove any element
                 of the charged offenses.

         3.      All documents or information (in whatever form) indicating or tending to establish
                 that Mr. Lopez engaged in any conduct or entered into any of the transactions which
                 form the basis of the Superseding Indictment with the good faith belief that his
                 conduct did not constitute a crime.

         4.      All documents or information showing that Mr. Lopez acted in a manner that is
                 arguably inconsistent with involvement in the fraudulent scheme alleged in the
                 Superseding Indictment.

         5.      All documents or information establishing the facts and/or evidence to support the
                 government’s decision not to charge Mr. Lopez in count one of the Superseding
                 Indictment.

         6.      To the extent they are not included in the above, statements of any person who made
                 any arguably favorable statement concerning Mr. Lopez, or who was unsure of Mr.
                 Lopez’s participation in the offenses charged, and all documents that refer to or
                 reflect such information, as well as the names and addresses of the person who made
                 that statement, whether or not the government intends to call the person at trial. See
                 United States v. Jackson, 345 F.3d 59, 70 (2d Cir. 2003); Chavis v. North Carolina,
                 637 F.2d 213, 223 (4th Cir. 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.
                 1978); Jackson v. Wainwright, 390 F.2d 288, 298 (5th Cir. 1968).

           Mr. Lopez is entitled to this information regardless of whether it may be admissible at trial
  or whether the government believes that it is material to the trial’s outcome. United States v.
  Mahaffy, 693 F.3d 113, 131 (2d Cir. 2012) (“[I]tems may still be material and favorable under
  Brady if not admissible themselves so long as they could lead to admissible evidence.” (internal
  quotation marks omitted)); cf. Discovery Policy, U.S. Attorney’s Office for the Eastern District of
  New York (“The USAM requires us to disclose ‘relevant exculpatory or impeachment information
  that is significantly probative of the issues before the court but that may not . . . make the difference
  between guilt and innocence.’”).

           Additionally, as discussed above, it should be noted that it is not enough in a case like this
  for the government to simply produce voluminous discovery and invite defense counsel to conduct
  its own search for Brady material. Rather, the government’s Brady obligations require it to conduct
  a thorough review of all information in its possession and to identify for the defense all Brady
  material found during that review.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 20 of 140 PageID #: 25254




                                                                                  April 21, 2020
                                                                                   Page 8 of 15



  E.   Witness Information

       1.    The name, last known address, and telephone number, of each prospective
             government witness. Gregory v. United States, 369 F.2d 185, 188 (D.C. Cir. 1966)).

       2.    The name and last known address of every witness to the offenses charged who was
             interviewed by the government, but will not be called as a government witness.
             United States v. Cadet, 727 F.2d 1453, 1469 (9th Cir. 1984).

       3.    The name and last known address of any unindicted co-conspirators, including Co-
             Conspirator #1. United States v. Amawi, 531 F. Supp. 2d 823, 825-26 (N.D. Ohio
             2008); United States v. DeGroote, 122 F.R.D. 131, 137-38 (W.D.N.Y. 1988); see
             also United States v. Anderson, 31 F. Supp. 2d 933, 938 (D. Kan. 1998) (“The
             defendants are entitled to know the identity of any unindicted co-conspirators.”).

       4.    All prior written or recorded reports of any oral statements of each prospective
             government witness relating to this case, and all rough notes taken by any
             government agent (including yourself or any other representative of the Department
             of Justice) of communications with prospective government witnesses. This includes
             oral or written statements of witnesses relayed by their authorized representatives by
             way of proffer or otherwise.

       5.    The prior arrest and conviction records of all potential government witnesses,
             including a complete criminal history for each (and the docket number and
             jurisdiction of all prior and pending cases). Please produce original printouts of “rap
             sheets,” since photocopies of these documents are often illegible.

       6.    All evidence that any prospective government witness has ever made any false
             statement to a federal or state governmental agency whether or not under oath or
             under penalty of perjury, and/or does not have a good reputation in the community
             for honesty. See Fed. R. Evid. 608(a).

       7.    Any evidence that any prospective government witness is biased or prejudiced
             against Mr. Lopez, or has a motive to falsify or distort his or her testimony.
             Pennsylvania v. Ritchie, 480 U.S. 39 (1987).

       8.    All evidence that the testimony of any prospective government witness is
             inconsistent with or contradicted by that of any other person or prospective witness.
             Kyles v. Whitley, 514 U.S. 419, 469-70 (1995).
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 21 of 140 PageID #: 25255




                                                                                    April 21, 2020
                                                                                     Page 9 of 15



       9.    All evidence of discussions about, or advice concerning, any contemplated
             prosecution of any prospective government witness, and any possible bargain, even if
             no bargain was made or the advice not followed. Brown v. Dugger, 831 F.2d 1547,
             1555 (11th Cir. 1987) (Clark, J. concurring) (evidence that witness sought plea
             bargain is to be disclosed, even if no deal struck); Haber v. Wainwright, 756 F.2d
             1520, 1524 (11th Cir. 1985). This request includes the dates of each witness’s or
             potential witness’s conversations with the government, including what each witness
             or potential witness communicated to the government on each occasion.

       10.   All monetary payments and/or other benefits which have been provided to any
             witness or potential witness by any governmental agency, including but not limited
             to, any and all: (a) express or implied promises or other inducements made by any
             governmental agent or agency regarding non-prosecution of any witness or potential
             witness for any offense, including any release after arrest without prosecution;
             (b) assistance provided to any witness or potential witness regarding disposition
             and/or sentencing in any pending or past criminal case against any witness or
             potential witness; and (c) implicit or explicit promises made, or to be made, by any
             governmental agent or agency regarding an adjustment in the witness’s or potential
             witness’s immigration status in this country, including, but not limited to work
             permits and the like, and any promises that the witness’s or potential witness’s
             cooperation will be made known to immigration authorities (to aid the witness or
             potential witness in avoiding deportation, or for any other purpose).

       11.   All aliases or fictitious names used by the witness or potential witness within the last
             ten years, the facts surrounding the use of each name, and copies of every document
             or identification card in which a false identity was used. Each false name should be
             identified by (a) the real name of the individual using the alias; and (b) the date, time,
             and place of its use.

       12.   Other information which adversely reflects on the credibility of any witness or
             potential witness, or which bears on the motive of the witness or potential witness to
             implicate any individual. This request includes not only information presently within
             your own knowledge, but also information within the knowledge of all agents and
             any witness or potential witness involved in any way in this matter, and you are
             specifically requested to obtain all responsive information from such persons.

       13.   The identity of any (a) actual or potential government witness, or (b) other person,
             including without limitation, any alleged co-conspirator, who was given a polygraph
             examination during the investigation of this case or the conduct giving rise to the
             charges in this case, and complete information regarding each polygraph
             examination, including the date, time, and place of the examination, the identity of all
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 22 of 140 PageID #: 25256




                                                                                   April 21, 2020
                                                                                   Page 10 of 15



              persons present, the questions asked, and the results of such examination. See Jacobs
              v. Singletary, 952 F.2d 1282, 1287-89 (11th Cir. 1992) (due process violated by
              failure to disclose polygraph examination information).

       14.    Any and all documents and/or personnel files of all law enforcement witnesses that
              cast doubt upon their credibility or are otherwise favorable to the defense, including
              documents regarding a lack of veracity, violations of rules and regulations or other
              misconduct, and any discipline contemplated or meted out.

       15.    The full transcripts of the Grand Jury or other testimony of any potential government
              witnesses. Brady v. Maryland, 373 U.S. 83 (1963); 18 U.S.C. § 3500; see also
              Dennis v. United States, 384 U.S. 855, 873-875 (1966) (disclosure of grand jury
              materials should be ordered upon a showing of particularized need). We also request
              that the government move to unseal the grand jury transcripts pursuant to Federal
              Rule of Criminal Procedure 6(e).

  F.   Documents or materials obtained from third parties (whether by subpoena or other
       means)

       1.     All documents, including electronic data, produced to the government by any third-
              party individual or entity, including FIFA, CONMEBOL, Torneos y Competencias,
              S.A., and Twenty-First Century Fox, Inc., or any of these entities’ subsidiary or
              affiliate organizations, or any officers, directors, employees, or agents of these
              entities or their subsidiaries or affiliates.

       2.     All documents, including electronic data, produced to the government pursuant to a
              mutual legal assistance treaty (MLAT), or any other informal request for documents
              the government made to any foreign government or through any foreign channel.

       3.     Please separately identify all documents received by any government agent from an
              outside lawyer; i.e., not working for the government, or any other person. Please also
              identify the government agent(s) who procured these documents, and each
              government agent who has had access to such documents. Please also provide all
              evidence of any statements any lawyer has made to any government agent with
              respect to these documents.

  G.   Prior Trial Materials

       All exhibits introduced into evidence by the government during any trial or evidentiary
       hearing in case no. 15-cr-252 (PKC), including all exhibits (appropriately numbered)
       introduced during the trial of Juan Angel Napout, Jose Maria Marin, and Manuel Burga.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 23 of 140 PageID #: 25257




                                                                                  April 21, 2020
                                                                                  Page 11 of 15



  H.   Search Warrants and Supporting Affidavits

       Disclosure of all searches of persons, place, or data sources that occurred during any phase
       of the investigation into the allegations in the Superseding Indictment. Please provide the
       date and location of the search, all persons present, and a list of the items seized. If a
       warrant was obtained, please provide a copy of it, as well as any affidavits submitted in
       support of the application for the warrant, and any search inventory or warrant returns. Also
       provide arrest warrants and accompanying affidavits, if any. This request includes any
       warrants sought or received pursuant to the Foreign Intelligence Surveillance Act.

  I.   Immunity Agreements and Plea Agreements

       1.     All evidence of any oral or written communication, including attorney proffers,
              involving any government agent, including employees of the DOJ (including staff
              and non-legal personnel) and/or any investigating agencies, including but not limited
              to, any proffers made by counsel on behalf of any of the witnesses involved in this
              case to any representative of the government. This request includes the date of any
              proffer, whether oral or written, and any promises made to any witness, or his or her
              attorney, in connection with any proffer.

       2.     All communications with government witnesses regarding immunity and cooperation
              agreements, including how the immunity agreement was reached, and all agreements
              between the government and any witness.

       3.     All documents and communications related to attorney proffers, witness proffers, and
              reverse proffer sessions.

       4.     All evidence of any express or implicit promise, understanding, offer of immunity; or
              of past, present, or future compensation; or any other kind of agreement or
              understanding between any prospective government witness, or his representative,
              and law enforcement or prosecutorial agent or agency (federal, state and local),
              including but not limited to, all negotiations leading up to any non-prosecution
              assurance, “target letter,” or immunity grant provided to any witness by the
              Department of Justice, even if such benefits were never consummated. Giglio v.
              United States, 405 U.S. 150 (1972). If promises or offers were made orally, please
              reflect in writing the content of those promises. Include any statements by any
              witness that suggest the witness’s belief that such a promise or offer was made, even
              if one was not made in the government’s view.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 24 of 140 PageID #: 25258




                                                                                  April 21, 2020
                                                                                  Page 12 of 15



  J.   Privilege Assertions and Waivers

       1.    The identity of any person or entity that has asserted any privilege or doctrine as the
             basis for withholding or not producing any documents, and any documents relating to
             the assertion of any such privilege.

       2.    Any documents reflecting a waiver of privilege or doctrine, the identity of the person
             or entity waiving the privilege or doctrine, and/or the scope of any such waiver.

  K.   Documents and Tangible Objects

       1.    Copies of all documents or other exhibits which may be introduced at trial by the
             government.

       2.    The sources of all documents provided by the government, identified by Bates range.

       3.    Notice of any charts, summaries or calculations the government will seek to offer
             into evidence, pursuant to Rule 1006 of the Federal Rules of Evidence, copies of such
             charts, summaries, or calculations, and all information on which such charts,
             summaries, or calculations are based.

       4.    All documents the government intends to provide to any witness to refresh the
             memory of that witness for the purpose of testifying at trial, under Rule 612 of the
             Federal Rules of Evidence.

       5.    All documents that reference or relate to the wire transfers supporting counts ten
             through twenty (inclusive) of the Superseding Indictment.

       6.    All documents generated or possessed by the government that relate in any way to
             the following entities and their subsidiary or affiliate entities, and/or any officers,
             directors, employees, or agents: Twenty-First Century Fox, Inc., (including Fox
             International Channels, Fox Pan-American Sports, LLC, and Fox Latin American
             Channels, Ltd.); T&T Sports Marketing, Ltd.; Torneos y Competencias, S.A.;
             Torneos & Traffic Sports Marketing B.V.; any entity associated with José Margulies
             (as he is identified in the Superseding Indictment); Alejandro Burzaco; and
             CONMBEOL.

       7.    All documents, communications, or records of communications between Mr. Lopez
             and any named or unnamed alleged co-conspirator.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 25 of 140 PageID #: 25259




                                                                                     April 21, 2020
                                                                                     Page 13 of 15



       8.     All documents or records that may be useful to preparing Mr. Lopez’s defense(s)
              including, but not limited to documents that, in the government’s view:

              a.      Demonstrate Mr. Lopez’s knowledge of, or agreement to participate in, the
                      alleged fraudulent scheme that forms the basis for counts nine through
                      twenty-one (inclusive) of the Superseding Indictment;

              b.      Show that Mr. Lopez paid, caused to be paid, or approved of any of the
                      transactions alleged in counts ten through twenty (inclusive) in the
                      Superseding Indictment;

              c.      Show that Mr. Lopez paid, caused to be paid, or approved of any transactions,
                      other than the transactions specifically alleged in the Superseding Indictment,
                      with the intent to induce CONMEBOL executives, officials, or employees, to
                      provide any media rights to Fox International Channels or any of its
                      subsidiaries or affiliates;

              d.      Show that Mr. Lopez provided, caused to be provided, or otherwise approved
                      the provision of, anything of value in furtherance of the alleged fraudulent
                      scheme that forms the basis for counts nine through twenty-one (inclusive) of
                      the Superseding Indictment;

              e.      Relate to any allegations that Mr. Lopez participated in the alleged fraudulent
                      scheme that forms the basis for counts nine through twenty-one (inclusive) of
                      the Superseding Indictment; or

              f.      Support or demonstrate the existence of the conspiracy alleged in counts nine
                      and twenty-one of the Superseding Indictment, including documents that
                      purportedly demonstrate the commission of any overt acts by any conspirator,
                      including Mr. Lopez.

  L.   Suppression Issues

       As a predicate to motions pursuant to Fed. R. Crim. P. 12, Mr. Lopez requests that the
       government identify each exhibit that it intends to introduce during the trial and that the
       government inform him of the following:

        1.    Whether the government intends to offer into evidence any statement made by the
              defendant, any current or former counsel of the defendant (or any agent of counsel),
              or any current or former family member of the defendant, and the substance of any
              such statement;
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 26 of 140 PageID #: 25260




                                                                                      April 21, 2020
                                                                                      Page 14 of 15



          2.     Whether any evidence or information in the government’s possession, custody or
                 control was obtained from any current or former counsel of the defendant, or any
                 agent of counsel, and the substance of such evidence or information;

          3.     Whether any evidence or information in the government’s possession, custody or
                 control was obtained from any accountant or accounting firm (or any agent thereof)
                 that provided professional services to Mr. Lopez, and the substance of such evidence
                 or information;

          4.     Whether any evidence or information in the government’s possession, custody or
                 control was obtained from any current or former family members and the substance
                 of such evidence or information;

          5.     Whether any evidence or information in the government’s possession, custody, or
                 control was obtained by a search and seizure conducted by the government, and a
                 description of such evidence or information;

          6.     Whether any evidence or information in the government’s possession, custody, of
                 control was obtained through electronic or mechanical surveillance; including
                 without limitation wiretaps, video recording, body wires, pen registers, and/or
                 surveillance of telephone calls, and a description of such evidence or information;

          7.     Whether any evidence or information in the government’s possession, custody, or
                 control was obtained through the use of a beeper or other tracking device, and a
                 description of such evidence or information;

          8.     Whether any evidence or information in the government’s possession, custody, or
                 control was obtained through a mail cover and/or trash cover and a description of
                 such evidence or information; and

          9.     Whether the government used any informant or undercover agent during its
                 investigation of the Indictment or any related allegations.


         We would appreciate your response and position with respect to these requests no later than
  fourteen days after the date of this letter, so that we can begin the meet and confer process and, if
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 27 of 140 PageID #: 25261




                                                                                   April 21, 2020
                                                                                   Page 15 of 15



  necessary, seek recourse with the Court. We reserve the right to supplement these requests as we
  continue our preparation for trial.

                                                     Respectfully,



                                                     Matthew Donald Umhofer
                                                     Samuel A. Josephs
                                                     James W. Spertus
                                                     Attorneys for Hernan Lopez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 28 of 140 PageID #: 25262




                      EXHIBIT B




                                  EXHIBIT B
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 29 of 140 PageID #: 25263


                                                         U.S. Department of Justice


                                                         United States Attorney
                                                         Eastern District of New York
   SPN/MKM/KDE/PTH                                       271 Cadman Plaza East
   F. #2015R00747                                        Brooklyn, New York 11201



                                                         April 30, 2020


   By Email

   Matthew Donald Umhofer
   Samuel A. Josephs
   James W. Spertus
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025

                   Re:    United States v. Hernan Lopez
                          Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                  The government writes in response to your later dated April 21, 2020, in which
   you formally request the production of certain discovery materials in the above-captioned case.
   Specifically, your letter requests that the government indicate whether it will adopt an “open
   file” approach to discovery or, in the alternative, comply with a particularized list of discovery
   demands.

                  The government confirms that it is aware of, and will comply with, its discovery
   obligations pursuant to Rule 16 of the Federal Rules of Criminal Procedure, Brady v. Maryland,
   373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and the Jencks Act, 18 U.S.C.
   § 3500. The government declines to further characterize its approach to discovery or to provide
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 30 of 140 PageID #: 25264




   itemized responses to the dozens of specific requests listed in your letter, some of which
   reference materials that are not discoverable under any applicable rule or statute.

                                                        Very truly yours,

                                                        RICHARD P. DONOGHUE
                                                        United States Attorney

                                                By:      /s/
                                                        Samuel P. Nitze
                                                        M. Kristin Mace
                                                        Keith D. Edelman
                                                        Patrick T. Hein
                                                        Kaitlin T. Farrell
                                                        Assistant U.S. Attorneys
                                                        (718) 254-7000




                                                    2
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 31 of 140 PageID #: 25265




                      EXHIBIT C




                                  EXHIBIT C
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 32 of 140 PageID #: 25266


                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York

   SPN/MKM/KDE/PTH                                     271 Cadman Plaza East
   F. #2015R00747                                      Brooklyn, New York 11201



                                                       April 30, 2020

   By E-mail

   Steven McCool                                       Carlos Francisco Ortiz
   McCool Law PLLC                                     Norton Rose Fulbright US LLP
   1776 K Street, NW, Suite 200                        1301 Avenue of the Americas
   Washington, DC 20006                                New York, NY 10019-6022
   smccool@mccoollawpllc.com                           carlos.ortiz@nortonrosefulbright.com

   Matthew Donald Umhofer
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025
   matthew@spertuslaw.com


                   Re:   United States v. Full Play Group SA, et al.
                         Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                   The government hereby produces discovery in accordance with Rule 16 of the
   Federal Rules of Criminal Procedure. The government will continue to provide discovery on
   a rolling basis. The government also requests reciprocal discovery from the defendants.

   I.    The Government’s Discovery

         A.        Statements of the Defendants

                  As you are aware, the government proceeded by summons as to each of the
   three defendants. Accordingly, there are no statements of the defendants in response to
   interrogation that would be discoverable under Federal Rule of Criminal Procedure
   16(a)(1)(A). Statements of the defendants discoverable under Rule 16(a)(1)(B)-(C) are
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 33 of 140 PageID #: 25267




   included in the documents and tangible objects listed below. Additional statements of the
   defendants will be produced in subsequent productions.

          B.     The Defendants’ Criminal History

                  At this time, the government is not aware of any criminal history, youthful
   offender, or juvenile offender adjudications of any of the defendants.

          C.     Documents and Tangible Objects

                  The government has made available at
                          for reproduction to the defendants, the records described in the table
   below, Bates stamped FIFA2-00000001 to FIFA2-00040718. References to FIFA Trial
   Exhibits are to exhibits introduced into evidence at the trial of defendants Juan Ángel
   Napout, José Maria Marin, and Manuel Burga conducted in November and December 2017.

    Document Description                              Bates Range
                                                      FIFA2-000000001 - FIFA2-000000113
                                                      FIFA2-000000114 - FIFA2-000000116
                                                      FIFA2-000000117 - FIFA2-000000766
                                                      FIFA2-000000767 - FIFA2-000000844

                                                      FIFA2-000000845 - FIFA2-000000846

                                                      FIFA2-000000847 - FIFA2-000000940

                                                      FIFA2-000000941 - FIFA2-000000942
                                                      FIFA2-000000943 - FIFA2-000012840
                                                      FIFA2-000012841 - FIFA2-000013520

                                                      FIFA2-000013521 - FIFA2-000014354

                                                      FIFA2-000014355 - FIFA2-000014409
                                                      FIFA2-000014410 - FIFA2-000014887

                                                      FIFA2-000014888 - FIFA2-000014969

                                                      FIFA2-0000149670 - FIFA2-000018476

                                                      FIFA2-000018477 - FIFA2-000020466

                                                      FIFA2-000020467 - FIFA2-000020633

                                                 2
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 34 of 140 PageID #: 25268
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 35 of 140 PageID #: 25269




   reference United States v. Jeffrey Webb, et al., 15-CR-252, and this Office when requesting
   the materials.

          D.     Reports of Examinations and Tests

                    The government will provide you with copies of any reports of examinations
   or tests in this case as they become available.

          E.     Expert Witnesses

                   The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
   Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
   intends to call at trial and provide you with a summary of the expert’s opinion, if any.

          F.     Brady, Giglio, and 18 U.S.C. §3500 Material

                The government understands and will comply with its continuing obligation to
   produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
   progeny.

                  Before trial, the government will furnish materials discoverable pursuant to
   Title 18, United States Code, Section 3500, as well as impeachment materials pursuant to
   Giglio v. United States, 405 U.S. 150 (1972), and its progeny.

          G.     Other Crimes, Wrongs or Acts

                     The government will provide the defendant with reasonable notice in advance
   of trial if it intends to offer any material under Federal Rule of Evidence 404(b).

          H.     Foreign Records of Regularly Conducted Activity

                   The government hereby provides notice under 18 U.S.C. § 3505(b) that at trial
   it intends to offer into evidence foreign records of regularly conducted activity through
   foreign certifications attesting that (a) such records were made, at or near the time of the
   occurrence of the matters set forth, by (or from information transmitted by) a person with
   knowledge of those matters; (b) such records were kept in the course of a regularly
   conducted business activity; (c) the business activity made such records as a regular practice;
   and (d) if such records are not the original, such records are duplicates of the originals. See
   18 U.S.C. § 3505(a)(1).

   II.    The Defendant’s Required Disclosures

                 The government hereby requests reciprocal discovery under Rule 16(b) of the
   Federal Rules of Criminal Procedure. The government requests that each defendant allow
   inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
   tangible objects, or copies or portions thereof, that are in the defendant’s possession, custody,

                                                   4
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 36 of 140 PageID #: 25270




   or control, and that the defendant intends to introduce as evidence or otherwise rely on at
   trial, and (2) any results or reports of physical or mental examinations and of scientific tests
   or experiments made in connection with this case, or copies thereof, that are in the
   defendant’s possession, custody, or control, and that the defendant intends to introduce as
   evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
   defendant intends to call at trial.

                 The government also requests that each defendant disclose prior statements of
   witnesses who will be called by the defendant to testify. See Fed. R. Crim. P. 26.2. In order
   to avoid unnecessary delays, the government requests that the defendant have copies of those
   statements available for production to the government no later than the commencement of
   trial.

                  The government also requests that each defendant disclose a written summary
   of testimony that the defendant intends to use as evidence at trial under Rules 702, 703, and
   705 of the Federal Rules of Evidence. The summary should describe the opinions of the
   witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

   III.   Future Discussions

                  If you have any questions or requests regarding further discovery or a
   disposition of this matter, please do not hesitate to contact us.

                  Please be advised that, pursuant to the policy of the Office concerning plea
   offers and negotiations, no plea offer is effective unless and until made in writing and signed
   by authorized representatives of the Office. In particular, any discussion regarding the
   pretrial disposition of a matter that is not reduced to writing and signed by authorized
   representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
   as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
   132 S. Ct. 1399 (2012).

                                                       Very truly yours,

                                                       RICHARD P. DONOGHUE
                                                       United States Attorney

                                                By:     /s/
                                                       Samuel P. Nitze
                                                       M. Kristin Mace
                                                       Keith D. Edelman
                                                       Patrick T. Hein
                                                       Kaitlin T. Farrell
                                                       Assistant U.S. Attorneys
                                                       (718) 254-7000


                                                   5
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 37 of 140 PageID #: 25271




                      EXHIBIT D




                                  EXHIBIT D
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 38 of 140 PageID #: 25272




                                              May 4, 2020

  Via email

  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

                   Re:     United States v. Hernan Lopez, No. 15-cr-252-32 (PKC)

  Dear Counsel:

          We write in response to your letters, dated April 30, 2020, regarding the government’s first
  production, and April 21, 2020, responding to our letter seeking discovery (the “April 21 letter”).
  We appreciate the government’s prompt production. However, we repeat our request for an
  itemized response to the April 21 letter because your reply to our specific discovery requests
  prohibits a meaningful discussion about whether the government has complied with its discovery
  obligations.

          The April 21 letter clearly communicated our views on discovery and serves as a basis for
  our discussions about the government’s discovery obligations, and its compliance with them. This
  is a complex case with a substantial record. It is essential that we be able to understand one
  another’s positions on discovery issues and communicate about them effectively. We had hoped
  that our requests, and an itemized, specific response by you, would ensure understanding and
  communication that would enable us to avoid unnecessary confusion and/or making an application
  for Court intervention.

         Your cover letter for the government’s April 30, 2020 production appears to address some of
  our requests. However, you declined to respond with your positions as to each of our other requests.
  Rather, you asserted that some of our requests “reference materials that are not discoverable under
  any applicable rule or statute.” This statement fails to provide the government’s positions regarding
  our requests or its view of its discovery obligations. For example, our letter specified categories of
  documents that we believe the government must produce to comply with its Brady obligations.
  Your response leaves us to guess about whether the government does not possess the requested
  documents, possesses these documents and plans to produce them, or does not believe that it must
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 39 of 140 PageID #: 25273




                                                                                         May 4, 2020
                                                                                          Page 2 of 2



  produce those documents even if it has them. Your assurances that the government understands its
  Brady obligations also do not provide any clarity in this regard.

           Without understanding your specific disagreement with, and position on, our requests, we
  cannot have meaningful discussions about the sufficiency of the government’s productions and
  fulfill our mutual obligation to confer in a good faith effort to resolve issues, prior to inviting the
  Court’s involvement. By itemizing the requests in the April 21letter, we set forth our position on
  the government’s discovery obligations and invited you to identify ways you believe our position is
  inconsistent with those obligations. However, by your declination to do so we cannot have an
  effective dialogue aimed at narrowing any differences in our respective viewpoints. Therefore, we
  request that you confer with us in good faith by setting forth your position on the discovery issues
  raised in the April 21 letter.

          We appreciate a response by you so that we may decide whether to make an application to
  the Court well in advance of our scheduled Court conference on May 27, 2020. We are available for
  a phone conference, at your earliest convenience, at least, as a jumping off point to discuss our
  requests and their possible resolution.


                                                        Respectfully,



                                                        Matthew Donald Umhofer
                                                        Samuel A. Josephs
                                                        James W. Spertus
                                                        Attorneys for Hernan Lopez

  Via email
  cc: Steven McCool (smccool@mccoollawpllc.com)
      Attorney for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 40 of 140 PageID #: 25274




                      EXHIBIT E




                                  EXHIBIT E
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 41 of 140 PageID #: 25275


                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York

   SPN/MKM/KDE/PTH                                      271 Cadman Plaza East
   F. #2015R00747                                       Brooklyn, New York 11201



                                                        May 7, 2020

   By E-mail

   Steven McCool                                        Carlos Francisco Ortiz
   McCool Law PLLC                                      Norton Rose Fulbright US LLP
   1776 K Street, NW, Suite 200                         1301 Avenue of the Americas
   Washington, DC 20006                                 New York, NY 10019-6022
   smccool@mccoollawpllc.com                            carlos.ortiz@nortonrosefulbright.com

   Matthew Donald Umhofer
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025
   matthew@spertuslaw.com


                   Re:    United States v. Full Play Group SA, et al.
                          Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                  The government hereby produces additional discovery in accordance with
   Rule 16 of the Federal Rules of Criminal Procedure, Bates-numbered FIFA2-000040719 -
   FIFA2-001074476. These materials are being produced pursuant to the protective orders
   entered by the Court on April 29, 2020, which govern disclosure and dissemination of
   designated discovery materials. See ECF Dkt. Nos. 1380, 1381, 1382. The government will
   continue to provide discovery on a rolling basis. The government renews its request for
   reciprocal discovery from the defendants.

                   The government has made available at
                          for reproduction to the defendants, the following documents:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 42 of 140 PageID #: 25276
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 43 of 140 PageID #: 25277




                       EXHIBIT F




                                  EXHIBIT F
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 44 of 140 PageID #: 25278




                                             May 28, 2020

  Via email
  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

                     Re:   United States v. Hernan Lopez, No. 15-cr-252-32 (PKC)

  Dear Counsel:

         We write to address several technical issues with the government’s first two productions that
  have hindered our review of the documents, and to reiterate our position with respect to the
  government’s Brady obligations.

  Technical Issues

          First, the government’s second production contains approximately 290,000 documents that
  do not have a “folder path,” meaning the metadata identifying the electronic source(s) of those
  documents (e.g., the inbox from which an email was pulled) was not included with the production.
  Ordinarily, folder paths provide information such as the identity of a document’s custodian, the
  name of the folder in which the document was maintained, and/or that folder’s relationship to other
  folders in the same computer or email account. Such information is necessary to properly organize
  documents in a production on the document database that is hosting the documents, and its absence
  undermines our ability to effectively organize and review the government’s second production.

          Second, an additional 6,000 thousand documents are dispersed among more than 4,900
  folders that do not have any cohesive organization or structure, although it appears that many of
  them may be related. For instance, a large number of these folders are disconnected from their
  apparent subfolders. This lack of organization seems to have also affected the “parent-child”
  relationship between some of the documents in the second production, which is concerning in a
  production containing so many emails and attachments because we are unable to review the emails
  in the original thread. For instance, one email (FIFA2-000987294) is listed as a “family-member”
  to approximately nine other documents, including some emails designated as “Record Type:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 45 of 140 PageID #: 25279




                                                                                      May 28, 2020
                                                                                       Page 2 of 3



  Attachment,” but we cannot discern whether that email is the “parent” of any documents within the
  same ten-item family because its folder path was too long to be processed.

          There also appear to be several issues related to the custodian metadata; some documents
  have been misattributed to certain custodians. In particular, the metadata we received in the
  government’s second production designates Mr. Lopez as a custodian of approximately three
  thousand emails that he does not appear to have sent, received (either in the To: or Cc: fields), or
  possessed. We have not been able to determine how many other documents are not paired with the
  correct custodian(s), but it seems likely that the issue is not confined to the emails to which Mr.
  Lopez has been identified as the custodian. We are unable to manually determine each document’s
  correct custodian because we do not have sufficient information about the sources of most
  documents in the second production to perform that exercise.

          Relatedly, other custodians appear to have been paired with some emails they sent or
  received, but are not included as a custodian for other such emails. For example,                  is
  designated as a custodian for almost five thousand emails that she received. At the same time, she is
  not designated as a custodian for an additional six thousand emails that she sent or received. Thus,
  any search for documents for which                is a custodian will be underinclusive.

          Finally, in the first production, the Bates numbers in the OPT file did not match the Bates
  numbers in the DAT file. While our document vendor was able to solve this problem when it arose,
  we wanted to bring it to your attention because a repeat of this issue has the potential to cause
  serious problems with future productions.

          We appreciate your attention to these technical issues. Without accurate custodians or folder
  paths, we cannot organize the government’s productions effectively. Moreover, if we cannot readily
  ascertain a document’s custodian or its source, we will be unable to place the document in its proper
  context. And if we cannot rely on the metadata associated with the productions, we cannot evaluate
  the sufficiency of the government’s productions and determine whether we believe the government
  has complied with its discovery obligations.

          We ask that you provide us with a response to each of the issues outline above and, to the
  extent the government can resolve any of these problems by reproducing a set of correct metadata
  for the second production, we ask that it do so within one week of the date of this letter.

  Completeness of Production and Brady Materials

         Second, we note that the government’s second production contains a large number of
  documents obtained from either 21st Century Fox, Inc., or Torneos y Competencias, S.A. Please
  confirm whether these productions contain all the documents that the government obtained from
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 46 of 140 PageID #: 25280




                                                                                      May 28, 2020
                                                                                       Page 3 of 3



  Fox, Torneos, or any of their subsidiaries or affiliates. If there are outstanding documents from
  these entities that the government has not produced, please let us know whether the government
  intends to produce them in a later production.

          We reiterate our position that the voluminous discovery in this case requires the government
  to identify Brady materials in its productions. In document-intensive cases like this one, courts have
  determined that the government’s Brady obligations require it to identify exculpatory materials
  buried in its large productions. United States v. Cutting, 2017 WL 132403, at *8-9 (N.D. Cal. Jan.
  12, 2017); United States v. Hsia, 24 F. Supp. 2d 14, 28 (D.D.C. 1998). To date, the government has
  produced 1,074,476 pages of documents. Accordingly, we ask that the government comply with
  its discovery obligations by identifying any Brady materials in its prior productions and in its
  productions going forward.

         We look forward to hearing from you, and would appreciate a response from you no later
  than June 5, 2020. Please let us know if you would like to schedule a phone call to discuss.


                                                       Respectfully,



                                                       Matthew Donald Umhofer
                                                       Samuel A. Josephs
                                                       James W. Spertus
                                                       Counsel for Hernan Lopez

  Via email
  cc: Steven McCool (smccool@mccoollawpllc.com)
      Julia Coleman (jcoleman@mccoollawpllc.com)
      Michael Cornacchia (mcornacchia@mtclegal.com)
      Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 47 of 140 PageID #: 25281




                      EXHIBIT G




                                  EXHIBIT G
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 48 of 140 PageID #: 25282


                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York

   SPN/MKM/KDE/PTH                                      271 Cadman Plaza East
   F. #2015R00747                                       Brooklyn, New York 11201



                                                        June 4, 2020

   By E-mail

   Steven McCool                                        Carlos Francisco Ortiz
   McCool Law PLLC                                      Norton Rose Fulbright US LLP
   1776 K Street, NW, Suite 200                         1301 Avenue of the Americas
   Washington, DC 20006                                 New York, NY 10019-6022
   smccool@mccoollawpllc.com                            carlos.ortiz@nortonrosefulbright.com

   Matthew Donald Umhofer
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025
   matthew@spertuslaw.com


                   Re:    United States v. Full Play Group SA, et al.
                          Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                  The government hereby produces additional discovery (Bates-numbered
   FIFA2-001074477 - FIFA2-005557211) in accordance with Rule 16 of the Federal Rules of
   Criminal Procedure. These materials are being produced pursuant to the protective orders
   entered by the Court on April 29, 2020, which govern disclosure and dissemination of
   designated discovery materials. See ECF Dkt. Nos. 1380, 1381, 1382. The government will
   continue to provide discovery on a rolling basis. The government renews its request for
   reciprocal discovery from the defendants.

                   The government has made available at
                          for reproduction to the defendants, the following documents:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 49 of 140 PageID #: 25283
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 50 of 140 PageID #: 25284




                      EXHIBIT H




                                  EXHIBIT H
   Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 51 of 140 PageID #: 25285




From:                Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
Sent:                Friday, June 05, 2020 4:49 PM
To:                  Matthew Umhofer; Samuel Josephs; Jim Spertus
Cc:                  Mace, Kristin (USANYE); Edelman, Keith (USANYE); Hein, Patrick (USANYE)
Subject:             U.S. v. Lopez May 28 Discovery Letter Response


Dear Counsel,

We write in response to your letter dated May 28, 2020 regarding our second discovery production. We are still looking
into the technical issues you raised and ask that you send some additional examples of (1) documents without folder
paths (many were produced to us as pdfs and do not have folder paths except for our internal paths, which are not
relevant); and (2) documents that are disconnected from subfolders/for which the parent‐child relationship has been
affected. On the custodian issue, we believe that you have the documents in the form that we have them but are
looking to confirm. We are not seeing the OPT file/DAT file mismatch you are referring to but will keep an eye on that
going forward – if you have further information on the nature of the problem you identified, please share it.

With respect to the non‐technical aspects of the letter, we reiterate that we are aware of and will comply with the
requirements of Rule 16 and Brady and its progeny. As you know, we are in the process of trying to get voluminous
discovery out to you as efficiently as possible under difficult circumstances. We will continue to provide descriptions of
the sets of documents we produce so you can understand what you are receiving.

As always, we are available for a call if helpful to discuss these or any other issues by phone.

Best regards,

Sam




                                                              1
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 52 of 140 PageID #: 25286




                       EXHIBIT I




                                  EXHIBIT I
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 53 of 140 PageID #: 25287




                                             June 17, 2020

  Via email
  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

                   Re:     United States v. Hernan Lopez, No. 15-cr-252-32 (PKC)

  Dear Counsel:

         We write in response to your June 5, 2020 reply to our May 28, 2020 letter. We appreciate
  both your response and your efforts to produce documents to us under difficult circumstances.

           You asked that we provide examples of documents in the government’s May 7, 2020
  production that are missing folder paths. Upon review, we have found that FIFA2-000041137–
  FIFA2-000975211 (i.e., all of the 21st Century Fox documents in the production) and FIFA2-
  0001002864–FIFA2-0001074476 do not have folder paths. Please let us know whether the
  government obtained these documents with folder path data and, if so, please provide that data to us.
  Likewise, please confirm whether the government provided us with the same custodian metadata
  that it received for the documents it produced on May 7, 2020.

          We believe the issues related to the documents in the disconnected subfolders (FIFA2-
  000975232–FIFA2-0001002863) can be resolved if you can confirm that the government produced
  those documents to us as they were organized when the government obtained them. If possible,
  please confirm whether that is the case.

         Additionally, we ask that you confirm whether the government’s May 7, 2020, production
  contained all of the materials it has received from 21st Century Fox (“Fox”) or whether the
  government still possesses documents it obtained from Fox that it has not produced. If the
  government has not yet produced all the documents it obtained from Fox, we ask that you confirm
  when it intends to do so.

        Lastly, please let us know whether you intend to produce further documents obtained from
  Torneos y Competencias, S.A. (“Torneos”). We note that the May 7, 2020 production does not
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 54 of 140 PageID #: 25288




                                                                                     June 17, 2020
                                                                                       Page 2 of 2



  appear to include any correspondence between the government and Torneos related either to the
  December 13, 2016 deferred prosecution agreement (DPA) entered into between the government
  and Torneos, or Torneos’s cooperation in the government’s investigation of Mr. Lopez. We request
  that the government produce materials related to both the DPA and Torneos’s cooperation with its
  investigation, including but not limited to: correspondence with Torneos related to the DPA or
  government investigation, drafts of the DPA exchanged with Torneos, and materials related to any
  information presented to the government by Torneos. See United States v. Stein, 488 F. Supp. 2d
  350, 358-59, 369-70 (S.D.N.Y. 2007).

           Thank you for your attention to these matters. As always, please let us know if you would
  like to schedule a phone call to discuss. We look forward to hearing from you, and would
  appreciate a response from you no later than June 26, 2020.


                                                      Respectfully,



                                                      Matthew Donald Umhofer
                                                      Samuel A. Josephs
                                                      James W. Spertus
                                                      Counsel for Hernan Lopez

  Via email
  cc: Steven McCool (smccool@mccoollawpllc.com)
      Julia Coleman (jcoleman@mccoollawpllc.com)
      Michael Cornacchia (mcornacchia@mtclegal.com)
      Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 55 of 140 PageID #: 25289




                       EXHIBIT J




                                  EXHIBIT J
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 56 of 140 PageID #: 25290


                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York


   SPN/MKM/KDE/PTH                                     271 Cadman Plaza East
   F. #2015R00747                                      Brooklyn, New York 11201


                                                       July 9, 2020

   By E-mail

   Steven McCool                                       Carlos Francisco Ortiz
   McCool Law PLLC                                     Norton Rose Fulbright US LLP
   1776 K Street, NW, Suite 200                        1301 Avenue of the Americas
   Washington, DC 20006                                New York, NY 10019-6022
   smccool@mccoollawpllc.com                           carlos.ortiz@nortonrosefulbright.com

   Matthew Donald Umhofer
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025
   matthew@spertuslaw.com


                   Re:    United States v. Full Play Group SA, et al.
                          Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                  The government hereby produces additional discovery (Bates-numbered
   FIFA2-005557212 – FIFA2-011302710) in accordance with Rule 16 of the Federal Rules of
   Criminal Procedure. These materials are being produced pursuant to the protective orders
   entered by the Court on April 29, 2020, which govern disclosure and dissemination of
   designated discovery materials. See ECF Dkt. Nos. 1380, 1381, 1382. The government will
   continue to provide discovery on a rolling basis. The government renews its request for
   reciprocal discovery from the defendants.

                   The government has made available at
                          for reproduction to the defendants, the following documents:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 57 of 140 PageID #: 25291
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 58 of 140 PageID #: 25292
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 59 of 140 PageID #: 25293




                                             FIFA2-011272547 - FIFA2-011272683




                                             FIFA2-011272684 - FIFA2-011272692

                                             FIFA2-0112726943 - FIFA2-011272693


                                             FIFA2-011272694 - FIFA2-011272694

                                             FIFA2-011272695 - FIFA2-011272735

                                             FIFA2-011272736 - FIFA2-011272882


                                             FIFA2-011272883 - FIFA2-011274632

                                             FIFA2-011274633 - FIFA2-011274705




                                             FIFA2-011274706 - FIFA2-011274708

                                             FIFA2-011274709 - FIFA2-011274713
                                             FIFA2-011274714 - FIFA2-011274724

                                             FIFA2-011274725 - FIFA2-011274741




                                         4
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 60 of 140 PageID #: 25294




                                             FIFA2-011274742 - FIFA2-011274769




                                             FIFA2-011274770 - FIFA2-011274787

                                             FIFA2-011274788 - FIFA2-011274789


                                             FIFA2-011274790 - FIFA2-011274790


                                             FIFA2-011274791 - FIFA2-011276644

                                             FIFA2-011276645 - FIFA2-011276669




                                             FIFA2-011276670 - FIFA2-011276750


                                             FIFA2-011276751 - FIFA2-011276814




                                             FIFA2-011276815 - FIFA2-011276815




                                             FIFA2-011276816 - FIFA2-011276844


                                             FIFA2-011276845 - FIFA2-011276870


                                             FIFA2-011276871 - FIFA2-011277426



                                         5
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 61 of 140 PageID #: 25295




                                             FIFA2-011277427 - FIFA2-011277447


                                             FIFA2-011277448 - FIFA2-011277452




                                             FIFA2-011277453 - FIFA2-011277974


                                             FIFA2-011277975 - FIFA2-011277985


                                             FIFA2-011277986 - FIFA2-011278042




                                             FIFA2-011278043 - FIFA2-011278707


                                             FIFA2-011278708 - FIFA2-011278960


                                             FIFA2-011278961 - FIFA2-011279120


                                             FIFA2-011279121 - FIFA2-011279122

                                             FIFA2-011279123 - FIFA2-011279127




                                             FIFA2-011279128 - FIFA2-011279142

                                             FIFA2-011279143 - FIFA2-011279145




                                         6
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 62 of 140 PageID #: 25296




                                             FIFA2-011279146 - FIFA2-011279150


                                             FIFA2-011279151 - FIFA2-011279166




                                             FIFA2-011279167 - FIFA2-011279942


                                             FIFA2-011279943 - FIFA2-011279944

                                             FIFA2-011279945 - FIFA2-011283078


                                             FIFA2-011283079 - FIFA2-011283098

                                             FIFA2-011283099 - FIFA2-011283751

                                             FIFA2-011283752 - FIFA2-011283952
                                             FIFA2-011283953 - FIFA2-011283963


                                             FIFA2-011283964 – FIFA2-011284033
                                             FIFA2-011284034 – FIFA2-011285973


                                             FIFA2-011285974 - FIFA2-011286659

                                             FIFA2-011286660 - FIFA2-011286667

                                             FIFA2-011286668 - FIFA2-011286668

                                             FIFA2-011286669 - FIFA2-011286669


                                             FIFA2-011286670 - FIFA2-011286687
                                         7
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 63 of 140 PageID #: 25297




                                             FIFA2-011286688 - FIFA2-011286888
                                             FIFA2-011286889 - FIFA2-011286963


                                             FIFA2-011286964 - FIFA2-011287064
                                             FIFA2-011287065 - FIFA2-011287148




                                             FIFA2-011287149 - FIFA2-011287149
                                             FIFA2-011287150 - FIFA2-011287657


                                             FIFA2-011287658 - FIFA2-011291119


                                             FIFA2-011291120 - FIFA2-011291476


                                             FIFA2-011291477 - FIFA2-011291719

                                             FIFA2-011291720 - FIFA2-011291727

                                             FIFA2-011291728 - FIFA2-011291917


                                             FIFA2-011291918 - FIFA2-011291932
                                             FIFA2-011291933 - FIFA2-011291978
                                             FIFA2-011291979 - FIFA2-011292526


                                             FIFA2-011292527 - FIFA2-011292542
                                             FIFA2-011292543 - FIFA2-011293084

                                             FIFA2-011293085 - FIFA2-011293088


                                         8
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 64 of 140 PageID #: 25298




                                             FIFA2-011293089 - FIFA2-011293143


                                             FIFA2-011293144 - FIFA2-011293151

                                             FIFA2-011293152 - FIFA2-011293429


                                             FIFA2-011293430 - FIFA2-011294390




                                             FIFA2-011294391 - FIFA2-011295348




                                             FIFA2-011295349 - FIFA2-011295414

                                             FIFA2-011295415 - FIFA2-011295432


                                             FIFA2-011295433 - FIFA2-011295470

                                             FIFA2-011295471 - FIFA2-011295473

                                             FIFA2-011295474 - FIFA2-011295508

                                             FIFA2-011295509 - FIFA2-011295509


                                             FIFA2-011295510 - FIFA2-011295573




                                         9
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 65 of 140 PageID #: 25299




                                              FIFA2-011295574 - FIFA2-011295669


                                              FIFA2-011295670 - FIFA2-011295699


                                              FIFA2-011295700 - FIFA2-011295877


                                              FIFA2-011295878 - FIFA2-011295921


                                              FIFA2-011295922 - FIFA2-011295951


                                              FIFA2-011295952 - FIFA2-011295955


                                              FIFA2-011295956 - FIFA2-011296011

                                              FIFA2-011296012 - FIFA2-011296057


                                              FIFA2-011296058 - FIFA2-011296089


                                              FIFA2-011296090 - FIFA2-011296090


                                              FIFA2-011296091 - FIFA2-011296094


                                              FIFA2-011296095 - FIFA2-011296120


                                              FIFA2-011296121 - FIFA2-011296126



                                         10
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 66 of 140 PageID #: 25300




                                              FIFA2-011296127 - FIFA2-011296130


                                              FIFA2-011296131 - FIFA2-011296212


                                              FIFA2-011296213 - FIFA2-011296227

                                              FIFA2-011296228 - FIFA2-011296228

                                              FIFA2-011296229 - FIFA2-011296248


                                              FIFA2-011296249 - FIFA2-011296289


                                              FIFA2-011296290 - FIFA2-011296294


                                              FIFA2-011296295 - FIFA2-011296310


                                              FIFA2-011296311 - FIFA2-011296313


                                              FIFA2-011296314 - FIFA2-011296326

                                              FIFA2-011296327 - FIFA2-011296362


                                              FIFA2-011296363 - FIFA2-011296414

                                              FIFA2-011296415 - FIFA2-011296450


                                              FIFA2-011296451 - FIFA2-011296512


                                         11
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 67 of 140 PageID #: 25301




                                              FIFA2-011296513 - FIFA2-011296556


                                              FIFA2-011296557 - FIFA2-011296578


                                              FIFA2-011296579 - FIFA2-011296592

                                              FIFA2-011296593 - FIFA2-011296606

                                              FIFA2-011296607 - FIFA2-011296608

                                              FIFA2-011296609 - FIFA2-011296610

                                              FIFA2-011296611 - FIFA2-011296626


                                              FIFA2-011296627 - FIFA2-011296674


                                              FIFA2-011296675 - FIFA2-011296678

                                              FIFA2-011296679 - FIFA2-011296704


                                              FIFA2-011296705 - FIFA2-011296808


                                              FIFA2-011296809 - FIFA2-011296824


                                              FIFA2-011296825 - FIFA2-011296878


                                              FIFA2-011296879 - FIFA2-011296902




                                         12
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 68 of 140 PageID #: 25302




                                              FIFA2-011296903 - FIFA2-011296938

                                              FIFA2-011296939 - FIFA2-011296946

                                              FIFA2-011296947 - FIFA2-011296948


                                              FIFA2-011296949 - FIFA2-011296956


                                              FIFA2-011296957 - FIFA2-011296963
                                              FIFA2-011296964 - FIFA2-011297279




                                              FIFA2-011297280 - FIFA2-011300108




                                              FIFA2-011300109 - FIFA2-011302096




                                              FIFA2-011302097 - FIFA2-011302377




                                              FIFA2-011302378 - FIFA2-011302448

                                              FIFA2-011302449 - FIFA2-011302629

                                              FIFA2-011302630 - FIFA2-011302647
                                              FIFA2-011302648 - FIFA2-011302702

                                              FIFA2-011302703 - FIFA2-011302710

                                         13
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 69 of 140 PageID #: 25303
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 70 of 140 PageID #: 25304




                      EXHIBIT K




                                  EXHIBIT K
   Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 71 of 140 PageID #: 25305




From:               Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
Sent:               Thursday, July 09, 2020 7:10 AM
To:                 Samuel Josephs
Cc:                 Matthew Umhofer; Jim Spertus; Mace, Kristin (USANYE); Edelman, Keith (USANYE); Hein, Patrick
                    (USANYE); Steven McCool; Julia Coleman; Michael T. Cornacchia
Subject:            RE: U.S. v. Lopez May 28 Discovery Letter Response


Sam,

Apologies for the delay on this. Below are responses to your questions and requests:

       It is our understanding that you have the same folder‐path and custodian data for the Fox materials, and all
        other produced materials, as we do.

       We continue to receive documents from various sources, including Fox, and thus are not in a position to say that
        we have produced all materials received from any particular source, nor do we think that such information
        (whether we have produced all materials from a particular source) is generally discoverable. We do have
        additional materials from Fox that we intend to produce as soon as possible. We hope to get out another
        discovery letter this week, which will address an issue that caused some delays on our end.

       We expect that we will have additional documents to produce from Torneos y Competencias. Relatedly, we
        continue to make assessments as to the discoverability of certain materials in our possession. We note that we
        are unaware of any authority holding that communications between the government and a cooperating entity
        are discoverable as a categorical matter.

Best regards,
Sam

From: Samuel Josephs <sam@spertuslaw.com>
Sent: Wednesday, July 8, 2020 12:21 PM
To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>
Cc: Matthew Umhofer <matthew@spertuslaw.com>; Jim Spertus <jim@spertuslaw.com>; Mace, Kristin (USANYE)
<KMace@usa.doj.gov>; Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>; Hein, Patrick (USANYE)
<PHein@usa.doj.gov>; Steven McCool <smccool@mccoollawpllc.com>; Julia Coleman <jcoleman@mccoollawpllc.com>;
Michael T. Cornacchia <mcornacchia@mtclegal.com>
Subject: Re: U.S. v. Lopez May 28 Discovery Letter Response

Sam ‐

We just wanted to check in and see where the government is with respect to the discovery issues we raised in our June
17 letter. Thanks very much.

Samuel A. Josephs
Spertus, Landes & Umhofer, LLP
617 West 7th Street, Suite 200
Los Angeles, CA 90017
t: (213) 205.6520

                                                            1
  Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 72 of 140 PageID #: 25306

sjosephs@spertuslaw.com


      On Jun 26, 2020, at 2:15 PM, Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov> wrote:


      All,

      I know the ball is in our court on your discovery questions and your question relating to the grand jury
      wheel information. We are working on these issues.

      Have a good weekend.

      Sam

      From: Nitze, Samuel (USANYE)
      Sent: Thursday, June 18, 2020 5:36 PM
      To: Samuel Josephs <sam@spertuslaw.com>; Matthew Umhofer <matthew@spertuslaw.com>; Jim
      Spertus <jim@spertuslaw.com>
      Cc: Mace, Kristin (USANYE) <KMace@usa.doj.gov>; Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>;
      Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Steven McCool <smccool@mccoollawpllc.com>; Julia
      Coleman <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia <mcornacchia@mtclegal.com>
      Subject: RE: U.S. v. Lopez May 28 Discovery Letter Response

      Sam,

      We will get back to you on this.

      Thanks.

      Sam

      From: Samuel Josephs <sam@spertuslaw.com>
      Sent: Wednesday, June 17, 2020 12:55 PM
      To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer <matthew@spertuslaw.com>;
      Jim Spertus <jim@spertuslaw.com>
      Cc: Mace, Kristin (USANYE) <KMace@usa.doj.gov>; Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>;
      Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Steven McCool <smccool@mccoollawpllc.com>; Julia
      Coleman <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia <mcornacchia@mtclegal.com>
      Subject: RE: U.S. v. Lopez May 28 Discovery Letter Response

      Counsel,

      Hope everyone is doing well. Please see the attached letter responding to your below email. Thanks
      very much.

      Best,
      Sam

      SAMUEL A. JOSEPHS
      SPERTUS, LANDES & UMHOFER, LLP
      617 West 7th Street, Suite 200 | Los Angeles, CA 90017

                                                               2
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 73 of 140 PageID #: 25307
   t: (213) 205.6520 | f: (213) 205.6521 | sjosephs@spertuslaw.com

   This message may contain confidential and privileged information. If it has been sent to you in error, please reply to
   advise the sender of the error and then immediately delete this message. Thank you.


   From: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
   Sent: Friday, June 5, 2020 4:49 PM
   To: Matthew Umhofer <matthew@spertuslaw.com>; Samuel Josephs <sam@spertuslaw.com>; Jim
   Spertus <jim@spertuslaw.com>
   Cc: Mace, Kristin (USANYE) <Kristin.Mace@usdoj.gov>; Edelman, Keith (USANYE)
   <Keith.Edelman@usdoj.gov>; Hein, Patrick (USANYE) <Patrick.Hein@usdoj.gov>
   Subject: U.S. v. Lopez May 28 Discovery Letter Response

   Dear Counsel,

   We write in response to your letter dated May 28, 2020 regarding our second discovery production. We
   are still looking into the technical issues you raised and ask that you send some additional examples of
   (1) documents without folder paths (many were produced to us as pdfs and do not have folder paths
   except for our internal paths, which are not relevant); and (2) documents that are disconnected from
   subfolders/for which the parent‐child relationship has been affected. On the custodian issue, we
   believe that you have the documents in the form that we have them but are looking to confirm. We are
   not seeing the OPT file/DAT file mismatch you are referring to but will keep an eye on that going
   forward – if you have further information on the nature of the problem you identified, please share it.

   With respect to the non‐technical aspects of the letter, we reiterate that we are aware of and will
   comply with the requirements of Rule 16 and Brady and its progeny. As you know, we are in the process
   of trying to get voluminous discovery out to you as efficiently as possible under difficult
   circumstances. We will continue to provide descriptions of the sets of documents we produce so you
   can understand what you are receiving.

   As always, we are available for a call if helpful to discuss these or any other issues by phone.

   Best regards,

   Sam




                                                              3
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 74 of 140 PageID #: 25308




                      EXHIBIT L




                                  EXHIBIT L
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 75 of 140 PageID #: 25309


                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York


   SPN/MKM/KDE/PTH                                     271 Cadman Plaza East
   F. #2015R00747                                      Brooklyn, New York 11201


                                                       July 17, 2020

   By E-mail

   Steven McCool                                       Carlos Francisco Ortiz
   McCool Law PLLC                                     Norton Rose Fulbright US LLP
   1776 K Street, NW, Suite 200                        1301 Avenue of the Americas
   Washington, DC 20006                                New York, NY 10019-6022
   smccool@mccoollawpllc.com                           carlos.ortiz@nortonrosefulbright.com

   Matthew Donald Umhofer
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025
   matthew@spertuslaw.com


                   Re:    United States v. Full Play Group SA, et al.
                          Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                  The government hereby produces additional discovery (Bates-numbered
   FIFA2-011302711 – FIFA2-017829605) in accordance with Rule 16 of the Federal Rules of
   Criminal Procedure. These materials are being produced pursuant to the protective orders
   entered by the Court on April 29, 2020, which govern disclosure and dissemination of
   designated discovery materials. See ECF Dkt. Nos. 1380, 1381, 1382. The government will
   continue to provide discovery on a rolling basis. The government renews its request for
   reciprocal discovery from the defendants.

                   The government has made available at
                          for reproduction to the defendants, the following documents:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 76 of 140 PageID #: 25310
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 77 of 140 PageID #: 25311




                                                      FIFA2-017811363 - FIFA2-017813739


                                                      FIFA2-017813740 - FIFA2-017821836


                                                      FIFA2-017821837 - FIFA2-017829605



                 You may obtain copies of these materials by contacting
                                                                                       Please
   reference United States v. Hugo Jinkis, et al., 15-CR-252, and this Office when requesting
   the materials.

                 This production supplements the government’s prior productions dated April
   30, May 7, June 4, and July 9, 2020. If you have any questions, please do not hesitate to
   contact us.



                                                    Very truly yours,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:     /s/
                                                    Samuel P. Nitze
                                                    M. Kristin Mace
                                                    Keith D. Edelman
                                                    Patrick T. Hein
                                                    Kaitlin T. Farrell
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000




                                                3
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 78 of 140 PageID #: 25312




                     EXHIBIT M




                                 EXHIBIT M
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 79 of 140 PageID #: 25313
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 80 of 140 PageID #: 25314




                                                                                       July 20, 2020
                                                                                         Page 2 of 3



         We request early disclosure of these ROIs because there is a reasonable likelihood that they
  contain information that will warrant pursuing alternative means of defense investigation, including
  pursuant to Fed. R. Crim. P. 15. Unless these ROIs are provided well in advance of trial, it will be
  impossible for us to evaluate the need to engage in such discovery efforts. Thus, we request that
  you provide ROIs of individuals residing overseas as soon as possible.

         Fourth, we request all documents and information that the government possesses related to
  Amicorp Group, including Amicorp Netherlands, B.V., and Amicorp Bank and Trust Ltd. Please
  provide us with these materials as soon as possible so that we can evaluate whether we need to
  engage in independent investigative efforts.

         Fifth, please provide us with any demonstratives, or presentations, that any party used in its
  opening statements or closing arguments during the trial of Juan Angel Napout, Jose Maria Marin,
  and Manuel Burga.

          The issues raised above further underscore the need for an itemized response to the
  discovery requests in our April 21, 2020 letter. We need to understand what the government intends
  to produce for a number of reasons, and providing us with that information will ultimately help the
  parties identify and narrow any disagreements about the extent of the government’s production
  obligations. We are hopeful that the government will reconsider its reluctance to provide us with an
  itemized response: failing to provide an itemized response will prevent us from identifying and
  pursuing important discovery, delay the resolution of discovery issues until closer to trial, and
  obscure whether the government has fulfilled its discovery obligations. Accordingly, we continue to
  ask that the government provide us with an itemized response to the requests in our April 21, 2020
  letter.

          Last, there appears to be a technical issue related to materials from Jose Hawilla’s phone that
  the government produced on June 4, 2020. The majority of those files appear to be PDF printouts of
  HTML-format forensic reports generated by the government from an “image” of the phone; the
  government’s June 4, 2020 production included only fifteen native files among the materials from
  Hawilla’s phone. However, the HTML reports reveal that there were thousands more files on the
  phone. Please let us know whether the government plans to produce the full HTML-format reports
  (rather than printouts thereof) and/or the native files it obtained from Hawilla’s phone.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 81 of 140 PageID #: 25315




                                                                                      July 20, 2020
                                                                                        Page 3 of 3



        We look forward to hearing from you and would appreciate a response no later than July 27,
  2020. As always, please let us know if you would like to set up a phone call to discuss these issues.

                                                       Respectfully,



                                                       Matthew Donald Umhofer
                                                       Samuel A. Josephs
                                                       James W. Spertus
                                                       Attorneys for Hernan Lopez

  Via email
  cc: Steven McCool (smccool@mccoollawpllc.com)
      Julia Coleman (jcoleman@mccoollawpllc.com)
      Michael Cornacchia (mcornacchia@mtclegal.com)
      Attorneys for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 82 of 140 PageID #: 25316




                      EXHIBIT N




                                  EXHIBIT N
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 83 of 140 PageID #: 25317




                                              July 27, 2020

  Via email
  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

                   Re:     United States v. Hernan Lopez, No. 15-cr-252-32 (PKC)

  Dear Counsel:

         We write to request certain information regarding the allegations in the Third Superseding
  Indictment (the “TSI”).

         Please provide us with the following information:

         1. The date(s) on which Mr. Lopez and/or Mr. Martinez allegedly joined the conspiracies
            discussed in ⁋⁋ 73-74 and ¶¶ 129-35 of the TSI, i.e., agreed to further the objects of the
            conspiracies.

         2. The substance of any communications to or from Mr. Lopez and/or Mr. Martinez
            reflecting their acknowledgment of the conspiracies/scheme discussed in ⁋⁋ 73-74 and ¶¶
            129-135 of the TSI.

         3. Any documents, evidence, or other information not yet disclosed, or the Bates numbers
            of materials already produced, regarding any communications to or from Mr. Lopez
            and/or Mr. Martinez reflecting their acknowledgment of the conspiracies/scheme
            discussed in ⁋⁋ 73-74 and ¶¶ 129-135 of the TSI.

         4. The specific actions, if any, that Mr. Lopez and/or Mr. Martinez undertook to further the
            objects of the conspiracies/scheme alleged in ⁋⁋ 73-74 and ¶¶ 129-35 of the TSI.

         5. The specific actions, if any, that Mr. Lopez and/or Mr. Martinez undertook in order to
            conceal the conspiracies/scheme alleged in ⁋⁋73-74 and ¶¶ 129-35 of the TSI.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 84 of 140 PageID #: 25318




                                                                                      July 27, 2020
                                                                                        Page 2 of 3



         6. Communications between any persons reflecting the involvement of Mr. Lopez and/or
            Mr. Martinez in the conspiracies/scheme alleged in ⁋⁋ 73-74 and ¶¶ 129-35 of the TSI.

         7. Any documents, evidence, or other information supporting the allegations that Mr. Lopez
            and Mr. Martinez were knowingly and intentionally members of the conspiracies/scheme
            alleged in ⁋⁋ 73-74 and ¶¶ 129-35 of the TSI, i.e., information reflecting their assent to,
            or actions in furtherance of, the objects of the conspiracies. If any such documents or
            evidence have already been produced, please identify them by Bates number.

         8. Please state the identity of Co-Conspirator #1.

         9. Please provide the substance of any confidential information provided by Co-Conspirator
            #1 to Mr. Lopez and/or Mr. Martinez regarding bidding for the 2018 and 2022 editions
            of the World Cup, as alleged in ⁋ 74 of the TSI.

         10. Please identify any documents containing the substance of the confidential information
             that Mr. Lopez and/or Mr. Martinez allegedly received regarding bidding for the 2018
             and 2022 editions of the World Cup, as stated in ⁋ 74 of the TSI.

         11. Please provide any documents (if they have not been produced) or Bates numbers of
             documents (if they have been) that support Alejandro Burzaco’s November 15, 2017
             testimony that Mr. Lopez and Mr. Martinez “knew that part of the funding for the bribe
             payments under the CONMEBOL Copa Sudamericana and Copa Libertadores contracts,
             was coming from Globo payment to T&T Netherlands, and from them, to the
             executives.”

          The requested information is necessary to enable us to prepare a defense. See United States
  v. Bortnovsky, 820 F.2d 572, 575 (2d Cir. 1987) (per curiam) (“We conclude that appellants were
  hindered in preparing their defense [to mail fraud, conspiracy to defraud the United States, and
  RICO] by the district court’s failure to compel the Government to reveal crucial information: the
  dates of the fake burglaries and the identity of the three fraudulent documents.”).

         Separately, we make the following requests for information pursuant to Brady v. Maryland,
  363 U.S. 83 (1963) and its progeny:

         1. Please provide the names of anyone interviewed by the government (including any law
            enforcement agencies) or any cooperating entity, who either (a) stated that Mr. Lopez
            and/or Mr. Martinez were not involved in or did not know of the conspiracies/scheme
            discussed in ⁋⁋ 73-74 and ¶¶ 129-35 of the TSI or (b) state that they did not know
            whether Mr. Lopez’s and/or Mr. Martinez were involved in the conspiracies/scheme.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 85 of 140 PageID #: 25319




                                                                                     July 27, 2020
                                                                                       Page 3 of 3




         2. The names of any persons or entities that may have information that corroborates any
            statements made by the persons identified in response to the preceding request.

         3. Any of Mr. Lopez’s actions known to the government that tend to show that Mr. Lopez
            did not knowingly and/or intentionally participate or agree to participate in the
            conspiracies/scheme alleged in ⁋⁋ 73-74 and ¶¶ 129-35 of the TSI.

          We request that the government provide this information as soon as possible, so that we can
  evaluate potential investigative strategies and determine whether we need to seek information from
  sources other than the government. See United States v. Mahaffy, 693 F.3d 113, 131 (2d Cir. 2012)
  (“[I]tems may still be material and favorable under Brady if not admissible themselves so long as
  they could lead to admissible evidence.” (internal quotation marks omitted)).

         We look forward to hearing from you and would appreciate your response by August 3,
  2020. As always, please let us know if you would like to set up a call to discuss the matters
  discussed above.

                                                      Respectfully,



                                                      Matthew Donald Umhofer
                                                      Samuel A. Josephs
                                                      James W. Spertus
                                                      Counsel for Hernan Lopez

  Via email
  cc: Steven McCool (smccool@mccoollawpllc.com)
      Julia Coleman (jcoleman@mccoollawpllc.com)
      Michael Cornacchia (mcornacchia@mtclegal.com)
      Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 86 of 140 PageID #: 25320




                      EXHIBIT O




                                  EXHIBIT O
   Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 87 of 140 PageID #: 25321




From:                Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
Sent:                Thursday, July 30, 2020 12:18 PM
To:                  Samuel Josephs; Matthew Umhofer; Jim Spertus
Cc:                  smccool@mccoollawpllc.com; jcoleman@mccoollawpllc.com; Michael T. Cornacchia; Mace, Kristin
                     (USANYE); Hein, Patrick (USANYE); Edelman, Keith (USANYE)
Subject:             U.S. v. Lopez, Gov't Response to Discovery Ltrs Dated July 20 and July 27, 2020


Dear Counsel,

We write in response to your letters dated July 20 and July 27, 2020 in which you request the disclosure of certain
additional materials and additional information regarding, among other things, the charges against your client. We note
at the outset that we continue to produce discovery on a rolling basis and continue to work through various technical
and logistical complications posed by the pandemic that have slowed our progress. We hope to have an additional
batch of discovery out soon, with more to follow. We respond as follows to your letters:

July 20 Letter

       To the extent we have materials from cooperating entities that are discoverable under Rule 16 or otherwise, you
        will receive those materials.

       Please let us know the authority you are relying on for your request that we inform you of materials in our
        possession that are not discoverable.

       For the reasons stated in our email dated May 21, 2020, we decline to provide reports of witness statements at
        this stage in the case.

       To the extent we have discoverable materials related to the various Amicorp entities referenced in your letter,
        you will receive those materials. We note that you have already received various documents that reference
        Amicorp, as you will see if you search your database for “Amicorp.”

       In our view, demonstratives we used during opening or closing statements do not constitute Rule 16 material. If
        you are aware of authority to the contrary, we are of course open to reviewing it. To the extent such
        demonstratives referenced testimony or exhibits, you have access to the underlying materials.

       A search was conducted to identify discoverable materials on Hawilla’s phone and the results of that search
        have been produced.

       We respectfully disagree that it would serve the interests of efficiency for us to respond to hundreds of itemized
        discovery demands, particularly at this stage in the case, in which we continue to produce substantial volumes of
        discovery.

July 27 Letter

       The bulk of this letter requests information that is not discoverable, either under Rule 16 or Rule 7(f). The case
        you cite, United States v. Bortnovsky, 820 F.2d 572, 575 (2d Cir. 1987), is not to the contrary.




                                                             1
   Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 88 of 140 PageID #: 25322

       Because public testimony and other evidence in the FIFA trial held in 2017 made his identity clear, we confirm
        (although we are not required to do so) that the person identified as Co‐Conspirator #1 in the S‐3 indictment is
        Julio Grondona.

       We are aware of and will comply with our obligations under Brady v. Maryland and its progeny.

Best regards,

Sam




                                                            2
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 89 of 140 PageID #: 25323




                       EXHIBIT P




                                  EXHIBIT P
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 90 of 140 PageID #: 25324




                                             August 6, 2020

  Via email
  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

                    Re:    United States v. Hernan Lopez, No. 15-cr-252-32 (PKC)

  Dear Counsel:

         We write to seek clarification about whether the government plans to identify Brady
  materials in any of its productions and to request early disclosure of any exculpatory statements
  made to the government.

  Identification of Brady Materials

         In response to our April 21, 2020 letter formally requesting discovery and pointing out the
  government’s obligation to identify Brady materials in its productions, you stated that the
  government “is aware of, and will comply with” its Brady obligations. Similarly, on May 28, 2020,
  we requested that the government “comply with its discovery obligations by identifying any Brady
  materials in its prior productions and in its productions going forward.” You responded to that
  request by stating that you “are aware of and will comply with the requirements of Rule 16 and
  Brady and its progeny” and would “continue to provide descriptions of the sets of documents.”
  However, you have yet to identify any Brady materials in the government’s productions and it’s
  unclear whether you plan to do so.

          Please confirm whether there are any Brady materials in the government’s prior productions
  and, if so, please let us know whether you intend to identify those materials. Additionally, please let
  us know whether you will identify Brady materials in any future productions.

           As we have previously noted, given the volume of documents the government has produced
  so far, it must identify Brady materials in its productions in order to comply with its Brady
  obligations. See United States v. Cutting, 2017 WL 132403, at *8-9 (N.D. Cal. Jan. 12, 2017);
  United States v. Hsia, 24 F. Supp. 2d 14, 28 (D.D.C. 1998). And while we appreciate the
  government’s descriptions for sets of documents, this practice is insufficient to comply with its
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 91 of 140 PageID #: 25325




                                                                                     August 6, 2020
                                                                                        Page 2 of 3



  Brady obligations. Some of the sets of documents within the government’s productions consist of
  hundreds-of-thousands of pages (e.g., the documents obtained from 21st Century Fox) making it
  impossible to discern from the government’s descriptions alone whether the government considers
  any of the documents Brady in nature.

          We note that one court in this district declined to find that the government was obligated to
  identify Brady information in its massive productions. See United States v. Weaver, 992 F.Supp.2d
  152, 155-57 (E.D.N.Y. 2014). However, that decision is not controlling authority, it involved
  smaller productions than those at issue here, and it did not consider these issues as thoroughly as the
  other cases cited above. Additionally, while the Weaver court based its decision partly on its finding
  that the government had produced documents in “‘load-ready’ file format” with “detailed indices,”
  other courts have still found similar government efforts insufficient. See United States v.
  Blankenship, 2015 WL 3687864 at *4 (S.D.W. Va. June 12, 2015) (government required to identify
  Brady materials despite the fact that its productions were “rich with metadata and indexed by a
  variety of different characteristics that allow[ed] Defendant to search, sort, and categorize them
  however he please[d].”).

  Disclosure of Exculpatory Statements

         Recently, we asked that the government provide the names of any individuals interviewed by
  the government who provided exculpatory information regarding Mr. Lopez. You informed us that
  you “are aware of and will comply with” your obligations under Brady and its progeny. We are still
  unclear about the government’s understanding of its Brady obligations and would appreciate if you
  could shed some light on the government’s position generally.

          In any event, we ask that you confirm whether any reports of interviews (ROIs) contain
  Brady information and, if so, we request early disclosure of those ROIs or, at minimum, of the
  exculpatory statements contained therein. Favorable statements made to the government during an
  interview must be disclosed pursuant to Brady. Moreover, “it is well settled that [18 U.S.C.]
  Section 3500’s bar on early disclosure of witness statements must give way to the constitutional
  disclosure obligations set forth in Brady and its progeny.” United States v. Vilar, 2008 WL
  2531195, at *1 (S.D.N.Y. June 22, 2008).

          In this case, disclosure well in advance of trial is necessary in order to provide us with
  sufficient time for independent investigation, which may involve overseas efforts, and to consider
  any exculpatory information within the context of the government’s expansive productions. See
  United States v. Rodriguez, 496 F.3d 221, 226 (2d Cir. 2007) (“[T]he Government must make
  disclosures in sufficient time that the defendant will have a reasonable opportunity to act upon the
  information efficaciously.” (citations omitted)); see also United States v. Mahaffy, 693 F.3d 113,
  131 (2d Cir. 2012) (holding that government should have turned over materials that could have
  caused the “defendants to interview and possibly subpoena” certain witnesses).
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 92 of 140 PageID #: 25326




                                                                                      August 6, 2020
                                                                                         Page 3 of 3



          Please let us know whether the government plans to identify Brady materials in its prior and
  forthcoming productions and, if it plans to do so, when we can expect that information. Please also
  confirm whether there are exculpatory statements in any ROIs, whether the government will agree to
  early disclosure of those ROIs and, if so, when we can expect those ROIs. We request a response as
  soon as possible so that we can file any necessary discovery motion in advance of the next status
  conference before the Court. If it would be helpful to set up a call to discuss these issues, please let
  us know.



                                                        Respectfully,



                                                        Matthew Donald Umhofer
                                                        Samuel A. Josephs
                                                        James W. Spertus
                                                        Counsel for Hernan Lopez

  Via email
  cc: Steven McCool (smccool@mccoollawpllc.com)
      Julia Coleman (jcoleman@mccoollawpllc.com)
      Michael Cornacchia (mcornacchia@mtclegal.com)
      Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 93 of 140 PageID #: 25327




                      EXHIBIT Q




                                  EXHIBIT Q
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 94 of 140 PageID #: 25328




                                             August 7, 2020

  Via email
  Mr. Samuel Nitze
  Ms. Kristen Mace
  Mr. Keith Edelman
  Mr. Patrick Hein
  Assistant United States Attorneys
  United States Attorney’s Office
  271 Cadman Plaza East
  Brooklyn, NY 11201

      Re:     United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252-32, 33 (PKC)

  Dear Counsel:

         We write to address the second point raised in your July 30, 2020 response to our July 20,
  2020 letter. We appreciate your prompt response to our July 20 and July 27, 2020 letters, and we
  appreciate the government’s continued production of documents despite various logistical
  challenges, which we understand well.

          You have asked us to provide authority supporting our position that the government must
  provide us with information about which documents are not discoverable. However, it is our
  position that the government should provide us with support for its insistence that it should be
  permitted to withhold materials obtained from Fox or Torneos without (a) informing us of the
  contents of those documents and/or (b) explaining why the documents are not material under Brady,
  Giglio, or Rule 16.

          The most sensible approach to this issue is for the government to explain to us what it is
  withholding and its reasons for doing so. Materiality under Rule 16 is a low threshold—documents
  are material (i.e., discoverable) if they might help rebut the government’s allegations, bolster the
  defense’s narrative, or even assist in a choice of defense strategy. United States v. Stein, 488 F.
  Supp. 2d 350, 356 (S.D.N.Y. 2007) (“The materiality standard [of Rule 16] normally is not a heavy
  burden. . . .”); United States v. Hernandez-Meza, 720 F.3d 760, 768 (9th Cir. 2013) (“Information is
  material even if it simply causes a defendant to completely abandon a planned defense and take an
  entirely different path.” (internal quotation marks omitted)).

          Given the centrality of Fox and Torneos to the government’s allegations, it is highly doubtful
  that documents the government obtained from those entities during an investigation directly related
  to Mr. Lopez’s and Mr. Martinez’s alleged conduct would not be material to the preparation of their
  defense and discoverable under Rule 16. Thus, the burden should be on the government to both
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 95 of 140 PageID #: 25329




                                                                                      August 7, 2020
                                                                                         Page 2 of 3



  disclose whether it is withholding any documents on the basis that they are not material and explain
  the rationale underlying its decision to withhold.

         Our approach to this issue also makes sense given the requirements for demonstrating that
  documents are discoverable under Rule 16. The burden typically falls on defendants to show that
  the documents they seek are material. See United States v. Giffen, 379 F. Supp. 2d 337, 342
  (S.D.N.Y. 2004). But, as the Rule 16 Advisory Committee Notes acknowledge, if defendants do not
  know what evidence the government is withholding as immaterial, they cannot seek its disclosure.
  Fed. R. Crim. P. 16 (“It may be difficult for a defendant to make this showing [of materiality] if he
  does not know what the evidence is.”). This case is no different, as it is practically impossible for us
  to show materiality without any information about the documents the government is withholding.

           Last, please provide us with your methodology for determining whether evidence in your
  possession is or is not material to the preparation of Mr. Lopez and/or Mr. Martinez’s defense. Thus
  far, the government has produced almost five terabytes of data. During our review of the
  government’s productions, we have come across a number of items (not obtained from Fox or
  Torneos) that do not appear at all related to the allegations against Mr. Lopez or Mr. Martinez.
  Given that you have provided us evidence that is immaterial to our defense, we believe it is
  imperative that you share with us the protocols or methods that you use to determine what you must
  produce under Rule 16, particularly if you have withheld documents you obtained from Fox and/or
  Torneos.

         Based on the above, we ask that you let us know whether there are any materials from Fox or
  Torneos that the government is withholding as immaterial under Rule 16 and, if there are any such
  documents, we ask that you explain why the documents do not meet the low threshold for
  materiality. Alternatively, if you decline to provide us with that information, please provide us with
  any authority supporting the government’s position that it need not do so. In either event, please let
  us know how the government has determined which materials (other than Brady, Giglio, or Jencks
  Act materials) to produce and which to withhold.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 96 of 140 PageID #: 25330




                                                                                    August 7, 2020
                                                                                       Page 3 of 3



          We look forward to hearing from you and would appreciate a response to these issues as
  soon as possible so that we can bring these issues before the Court, if necessary. As always, please
  let us know if you would like to set up a call to discuss anything in this letter.



                                                      Respectfully,



                                                      Matthew Donald Umhofer
                                                      Samuel A. Josephs
                                                      James W. Spertus
                                                      Counsel for Hernan Lopez

                                                      Steven McCool
                                                      Julia Coleman
                                                      Michael Cornacchia
                                                      Ramon Abadin
                                                      Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 97 of 140 PageID #: 25331




                      EXHIBIT R




                                  EXHIBIT R
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 98 of 140 PageID #: 25332


                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York


   SPN/MKM/KDE/PTH                                     271 Cadman Plaza East
   F. #2015R00747                                      Brooklyn, New York 11201


                                                       August 24, 2020

   By E-mail

   Steven McCool                                       Carlos Francisco Ortiz
   McCool Law PLLC                                     Norton Rose Fulbright US LLP
   1776 K Street, NW, Suite 200                        1301 Avenue of the Americas
   Washington, DC 20006                                New York, NY 10019-6022
   smccool@mccoollawpllc.com                           carlos.ortiz@nortonrosefulbright.com

   Matthew Donald Umhofer
   Spertus, Landes & Umhofer LLP
   1990 South Bundy Drive, Suite 705
   Los Angeles, CA 90025
   matthew@spertuslaw.com


                   Re:    United States v. Full Play Group SA, et al.
                          Criminal Docket No. 15-252 (S-3) (PKC)

   Dear Counsel:

                  The government hereby produces additional discovery (Bates-numbered
   FIFA2-017829606 – FIFA2-018094288) in accordance with Rule 16 of the Federal Rules of
   Criminal Procedure. These materials are being produced pursuant to the protective orders
   entered by the Court on April 29, 2020, which govern disclosure and dissemination of
   designated discovery materials. See ECF Dkt. Nos. 1380, 1381, 1382. The government will
   continue to provide discovery on a rolling basis. The government renews its request for
   reciprocal discovery from the defendants.

                   The government has made available at
                          for reproduction to the defendants, the following documents:
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 99 of 140 PageID #: 25333
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 100 of 140 PageID #:
                                   25334




                    EXHIBIT S




                               EXHIBIT S
        Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 101 of 140 PageID #:
                                           25335



From:               Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
Sent:               Friday, August 28, 2020 2:51 PM
To:                 Matthew Umhofer; Samuel Josephs; Jim Spertus
Cc:                 Steven McCool; Julia Coleman; Ramon A. Abadin; Michael Cornacchia; Ortiz, Carlos F.; Blanco,
                    Mayling C.; Fardelmann, Katey; Mace, Kristin (USANYE); Edelman, Keith (USANYE); Hein, Patrick
                    (USANYE); Farrell, Kaitlin (USANYE) 1
Subject:            U.S. v. Full Play Group SA, et al., 15-CR-252, Response to Lopez Brady letter dated Aug. 6, 2020
Attachments:        2020-08-28 M. Martin Disclosure Letter.FINAL.pdf


Dear Counsel,

We write in response to your letter dated August 6, 2020, in which you seek clarification concerning the government’s
approach to its obligations under Brady v. Maryland, 373 U.S. 83 (1963). We are not aware of any Brady materials in the
discovery materials produced to date. To the extent we become aware of Brady materials either in our production sets
or in statements made by witnesses, we will disclose and draw your attention to any such materials or statements. In an
abundance of caution, we attach a letter providing information concerning statements by                    a former
colleague of Hernan Lopez and Carlos Martinez at Fox, although these statements do not constitute Brady.

Best regards,

Sam




                                                            1
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 102 of 140 PageID #:
                                   25336
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 103 of 140 PageID #:
                                   25337



 Lopez and Mr. Martinez were acting in the best business interests of their employer,
       replied, “Yes.”

                Although arguably helpful to the defense, these statements do not fall within
 the scope of Brady v. Maryland, 373 U.S. 83 (1963), and its progeny. In addition, the
 government does not concede the relevance, materiality or admissibility of this information.
 It is the government’s understanding that Mr. Lopez and Mr. Martinez have contact
 information for            .

                The government will supplement this letter as appropriate. If you have any
 questions, please do not hesitate to contact us.

                                                   Very truly yours,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                            By:     /s/
                                                   Samuel P. Nitze
                                                   M. Kristin Mace
                                                   Keith D. Edelman
                                                   Patrick T. Hein
                                                   Kaitlin T. Farrell
                                                   Assistant U.S. Attorneys
                                                   (718) 254-7000




                                               2
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 104 of 140 PageID #:
                                   25338




                    EXHIBIT T




                               EXHIBIT T
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 105 of 140 PageID #:
                                   25339
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 106 of 140 PageID #:
                                   25340




                   EXHIBIT U




                               EXHIBIT U
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 107 of 140 PageID #:
                                   25341




                                        September 1, 2020

Via email
Mr. Samuel Nitze
Ms. Kristen Mace
Mr. Keith Edelman
Mr. Patrick Hein
Assistant United States Attorneys
United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, NY 11201

    Re:     United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252-32, 33 (PKC)

Dear Counsel:

       We write to follow up on our August 7, 2020 letter requesting clarification about whether the
government is withholding any documents on the basis that they are not discoverable under Rule 16.
We appreciate your response to our August 6, 2020 letter regarding the government’s view of its
Brady obligations.

         We note that we haven’t received a response to our August 7, 2020 letter. We would
appreciate a response to that letter because, in addition to the other reasons we stated, we have
identified a number of “gaps” in the Bates numbers that Fox and Torneos assigned to documents,
i.e., the “21CF2” or “TORNEOS” Bates numbers that appear on documents in the government’s
second production are not contiguous. It is our understanding that these gaps confirm that Fox and
Torneos produced documents to the government that the government has not produced to us. A
response to our August 7 letter will clarify whether these gaps represent documents that the
government believes are not discoverable under Rule 16.

        We look forward to hearing from you and would appreciate a response to these issues by
Friday, September 4, 2020, as we intend to bring this issue before the Court, if necessary.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 108 of 140 PageID #:
                                   25342




                                                                                   September 1, 2020
                                                                                         Page 2 of 2



          As always, please let us know if you would like to set up a call to discuss anything in this
letter.

                                                        Respectfully,



                                                        Matthew Donald Umhofer
                                                        Samuel A. Josephs
                                                        James W. Spertus
                                                        Counsel for Hernan Lopez

                                                        Steven McCool
                                                        Julia Coleman
                                                        Michael Cornacchia
                                                        Ramon Abadin
                                                        Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 109 of 140 PageID #:
                                   25343




                   EXHIBIT V




                               EXHIBIT V
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 110 of 140 PageID #:
                                   25344

  From:             Nitze, Samuel (USANYE)
  To:               Matthew Umhofer; Samuel Josephs; Mace, Kristin (USANYE); Hein, Patrick (USANYE); Edelman, Keith (USANYE)
  Cc:               Jim Spertus; "smccool@mccoollawpllc.com"; "jcoleman@mccoollawpllc.com"; Michael T. Cornacchia
  Subject:          RE: United States v. Lopez, Discovery Letter
  Date:             Friday, September 04, 2020 6:00:34 PM


  Dear Counsel,

  We write in response to your follow-up letter dated Sept. 1, 2020. We do not intend to withhold Fox
  or Torneos documents that were produced previously – indeed, we are producing more documents
  than produced before the first trial because we have received additional documents since the trial.
  We ask that you please identify all or, if more efficient, a representative sampling of the gaps in
  bates numbering referenced in your letter so that we can check to make sure there were no glitches
  in production processing. With respect to Torneos bates numbering, we note that Torneos
  produced some documents more than once and had more than one bates numbering system, so
  gaps in the Torneos sets are to be expected. But, as I say, we will check. We are still working
  through batches of previously produced documents and will continue to send productions on a
  rolling basis. We also continue to evaluate documents not previously produced to assess
  discoverability under Rule 16 or otherwise.

  Have a great weekend.

  Sam   



  From: Matthew Umhofer <matthew@spertuslaw.com>
  Sent: Friday, August 7, 2020 5:07 PM
  To: Samuel Josephs <sam@spertuslaw.com>; Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Mace,
  Kristin (USANYE) <KMace@usa.doj.gov>; Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Edelman,
  Keith (USANYE) <KEdelman@usa.doj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter

  Counsel:

  Attached is a follow-up to one of our prior letters.

  Regards,
  Matthew

  Matthew Donald Umhofer
  Spertus, Landes & Umhofer, LLP
  West LA Office: 1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  Downtown LA Office: 617 W. 7th St., Suite 200 | Los Angeles, CA 90017
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 111 of 140 PageID #:
                                   25345

  t: (310) 826-4700 | f: (310) 826-4711
  matthew@spertuslaw.com
  http://www.spertuslaw.com/attorney/matthew-d-umhofer/


  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Thursday, August 6, 2020 9:58 AM
  To: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>; Mace, Kristin (USANYE)
  <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE) <Patrick.Hein@usdoj.gov>; Edelman, Keith
  (USANYE) <Keith.Edelman@usdoj.gov>
  Cc: Matthew Umhofer <matthew@spertuslaw.com>; Jim Spertus <jim@spertuslaw.com>;
  'smccool@mccoollawpllc.com' <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
  <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: United States v. Lopez, Discovery Letter

  Counsel,

  Hope you are all doing well. Please see the attached. Thank you.

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521  
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
  to advise the sender of the error and then immediately delete this message. Thank you.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 112 of 140 PageID #:
                                   25346




                   EXHIBIT W




                               EXHIBIT W
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 113 of 140 PageID #:
                                   25347




                                          September 7, 2020

Via email
Mr. Samuel Nitze
Ms. Kristen Mace
Mr. Keith Edelman
Mr. Patrick Hein
Assistant United States Attorneys
United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, NY 11201

     Re:    United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252-32, 33 (PKC)

Dear Counsel:

        Thank you for your September 4, 2020 email responding to our August 7, 2020 letter. We
write to ask you to clarify your latest statements and reconcile them with those set forth in your prior
communications.

       In your September 4, 2020, email you wrote: “We do not intend to withhold Fox or Torneos
documents that were produced previously – indeed, we are producing more documents than produced
before the first trial because we have received additional documents since the trial.” Later on,
however, you wrote: “We also continue to evaluate documents not previously produced to assess
discoverability under Rule 16 or otherwise.”

        On July 9, 2020, you stated: “[W]e continue to make assessments as to the discoverability of
certain materials in our possession.” On July 20, 2020, we asked: “[P]lease let us know whether
there are materials from either 21st Century Fox or Torneos that are currently in the government’s
possession that the government believes are not discoverable.” On July 30, 2020, you stated: “To
the extent we have materials from cooperating entities that are discoverable under Rule 16 or
otherwise, you will receive those materials.”

       Please respond to the following questions, each of which calls for a “yes” or “no” answer. The
term “you” refers to any government agent associated with the above-captioned prosecution.

       1.      Do you have materials from 21st Century Fox in your possession that were provided
to you before the grand jury handed up the third superseding indictment?
       2.     If your answer is yes, have you produced all of these documents to Mr. Lopez and Mr.
Martinez under Rule 16 or otherwise?
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 114 of 140 PageID #:
                                   25348




                                                                                 September 7, 2020
                                                                                       Page 2 of 3



       3.      If you have not produced all of the documents identified in Question No. 1 to Mr.
Lopez and Mr. Martinez, have you determined that the materials withheld are not discoverable under
Rule 16 or otherwise?
        4.     Do you have materials from Torneos in your possession that were provided to you
before the grand jury handed up the third superseding indictment?
       5.     If the answer is yes, have you produced all of these documents to Mr. Lopez and Mr.
Martinez under Rule 16 or otherwise?
       6.      If you have not produced all of the documents identified in Question No. 4 to Mr.
Lopez and Mr. Martinez, have you determined that the materials withheld are not discoverable under
Rule 16 or otherwise?
       7.       Do you have materials from 21st Century Fox in your possession that were provided
to you after the grand jury handed up the third superseding indictment?
       8.     If your answer is yes, have you produced all of these documents to Mr. Lopez and Mr.
Martinez under Rule 16 or otherwise?
       9.      If you have not produced all of the documents identified in Question No. 7 to Mr.
Lopez and Mr. Martinez, have you determined that the materials withheld are not discoverable under
Rule 16 or otherwise?
       10.     Do you have materials from Torneos in your possession that were provided to you after
the grand jury handed up the third superseding indictment?
       11.    If the answer is yes, have you produced all of these documents to Mr. Lopez and Mr.
Martinez under Rule 16 or otherwise?
        12.    If you have not produced all of the documents identified in Question No. 10 to Mr.
Lopez and Mr. Martinez, have you determined that the materials withheld not discoverable under Rule
16 or otherwise?
       13.     You stated that the government continues to receive documents from Torneos, Fox,
and other third parties in response to investigative inquiries related to its case against Mr. Lopez and
Mr. Martinez. Is it your position that the government will withhold materials that it deems are not
discoverable under Rule 16 or otherwise?
       Given that these questions easily answerable, we request an immediate response. If this is
not possible, due to the holiday weekend, we ask that you provide your responses by noon on
September 8, 2020.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 115 of 140 PageID #:
                                   25349




                                                                              September 7, 2020
                                                                                    Page 3 of 3



       Finally, attached please find lists of “gaps” we have identified in the Torneos and Fox Bates
numbers. It is our understanding that these gaps represent pages that are potentially missing from
the government’s productions. Please let us know if any of these gaps represent documents that
were produced to the government, but that the government is withholding, and its basis for doing so.

       Thank you for your consideration.

                                                    Respectfully,



                                                    Matthew Donald Umhofer
                                                    Samuel A. Josephs
                                                    James W. Spertus
                                                    Counsel for Hernan Lopez

                                                    Steven McCool
                                                    Julia Coleman
                                                    Michael Cornacchia
                                                    Ramon Abadin
                                                    Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 116 of 140 PageID #:
                                   25350




                   EXHIBIT X




                               EXHIBIT X
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 117 of 140 PageID #:
                                   25351

  From:            Nitze, Samuel (USANYE)
  To:              Samuel Josephs; Matthew Umhofer
  Cc:              Jim Spertus; "smccool@mccoollawpllc.com"; "jcoleman@mccoollawpllc.com"; Hein, Patrick (USANYE); Michael T.
                   Cornacchia; Mace, Kristin (USANYE); Edelman, Keith (USANYE); Farrell, Kaitlin (USANYE) 1
  Subject:         RE: United States v. Lopez, Discovery Letter
  Date:            Tuesday, September 08, 2020 9:06:37 AM


  Dear Counsel,

  We write in response to your letter dated September 7, 2020. We have begun to look into the Bates
  gaps you have identified in the Fox and Torneos productions – thank you for your fast response on
  that issue. On that point, please let us know if you have a document bearing bates numbers FIFA2-
  000975789 - FIFA2-000975802 and, if so, provide us with the corresponding Torneos bates number,
  if any. As to your numbered questions, we have materials from Fox, Torneos, and others that were
  obtained by the government before and after the indictment was returned. These materials include
  documents that plainly are not discoverable – such as emails between counsel to schedule
  telephone calls, to give one example. We are still working to produce materials that were produced
  to the previous trial defendants, including additional bank records and MLAT returns, as well as
  materials obtained after the 2017 trial. As you know, we have produced and are producing many
  materials that are not discoverable under Rule 16 or otherwise. However, we are under no
  obligation to do so and will not do so when there are countervailing interest as, for example, when
  disclosure would risk compromising the safety of a witness or jeopardizing aspects of our ongoing
  investigation. Nevertheless, we will continue to assess all materials in our possession for
  discoverability, including in light of any discovery or information provided by the defendants
  pursuant to Rule 16(b), and will comply with our continuing duty to disclose all discoverable
  material.

  Best regards,
  Sam



  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Monday, September 7, 2020 12:33 PM
  To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer
  <matthew@spertuslaw.com>; Mace, Kristin (USANYE) <KMace@usa.doj.gov>; Hein, Patrick
  (USANYE) <PHein@usa.doj.gov>; Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter

  Counsel,

  Hope you are all enjoying the holiday. Attached please find a response to your Friday email. Thanks
  very much.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 118 of 140 PageID #:
                                   25352

  Sam

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521  
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
  to advise the sender of the error and then immediately delete this message. Thank you.


  From: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
  Sent: Friday, September 4, 2020 6:00 PM
  To: Matthew Umhofer <matthew@spertuslaw.com>; Samuel Josephs <sam@spertuslaw.com>;
  Mace, Kristin (USANYE) <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE)
  <Patrick.Hein@usdoj.gov>; Edelman, Keith (USANYE) <Keith.Edelman@usdoj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter

  Dear Counsel,

  We write in response to your follow-up letter dated Sept. 1, 2020. We do not intend to withhold Fox
  or Torneos documents that were produced previously – indeed, we are producing more documents
  than produced before the first trial because we have received additional documents since the trial.
  We ask that you please identify all or, if more efficient, a representative sampling of the gaps in
  bates numbering referenced in your letter so that we can check to make sure there were no glitches
  in production processing. With respect to Torneos bates numbering, we note that Torneos
  produced some documents more than once and had more than one bates numbering system, so
  gaps in the Torneos sets are to be expected. But, as I say, we will check. We are still working
  through batches of previously produced documents and will continue to send productions on a
  rolling basis. We also continue to evaluate documents not previously produced to assess
  discoverability under Rule 16 or otherwise.

  Have a great weekend.

  Sam   



  From: Matthew Umhofer <matthew@spertuslaw.com>
  Sent: Friday, August 7, 2020 5:07 PM
  To: Samuel Josephs <sam@spertuslaw.com>; Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Mace,
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 119 of 140 PageID #:
                                   25353

  Kristin (USANYE) <KMace@usa.doj.gov>; Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Edelman,
  Keith (USANYE) <KEdelman@usa.doj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter

  Counsel:

  Attached is a follow-up to one of our prior letters.

  Regards,
  Matthew

  Matthew Donald Umhofer
  Spertus, Landes & Umhofer, LLP
  West LA Office: 1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  Downtown LA Office: 617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (310) 826-4700 | f: (310) 826-4711
  matthew@spertuslaw.com
  http://www.spertuslaw.com/attorney/matthew-d-umhofer/

  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Thursday, August 6, 2020 9:58 AM
  To: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>; Mace, Kristin (USANYE)
  <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE) <Patrick.Hein@usdoj.gov>; Edelman, Keith
  (USANYE) <Keith.Edelman@usdoj.gov>
  Cc: Matthew Umhofer <matthew@spertuslaw.com>; Jim Spertus <jim@spertuslaw.com>;
  'smccool@mccoollawpllc.com' <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
  <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: United States v. Lopez, Discovery Letter

  Counsel,

  Hope you are all doing well. Please see the attached. Thank you.

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521  
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 120 of 140 PageID #:
                                   25354

  to advise the sender of the error and then immediately delete this message. Thank you.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 121 of 140 PageID #:
                                   25355




                   EXHIBIT Y




                               EXHIBIT Y
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 122 of 140 PageID #:
                                   25356




                                       September 8, 2020

Via email
Mr. Samuel Nitze
Ms. Kristen Mace
Mr. Keith Edelman
Mr. Patrick Hein
Assistant United States Attorneys
United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, NY 11201

    Re:     United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252-32, 33 (PKC)

Dear Counsel:

        Thank you for your September 8, 2020 email responding to our September 6, 2020 letter.
We understand that there are documents that you have received from Fox and Torneos and that you
are not producing some of those documents. We think we have satisfied our meet and confer
obligations on this issue and intend to raise it with the Court. Please let us know if you feel
differently.


                                                  Respectfully,



                                                  Matthew Donald Umhofer
                                                  Samuel A. Josephs
                                                  James W. Spertus
                                                  Counsel for Hernan Lopez

                                                  Steven McCool
                                                  Julia Coleman
                                                  Michael Cornacchia
                                                  Ramon Abadin
                                                  Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 123 of 140 PageID #:
                                   25357




                    EXHIBIT Z




                               EXHIBIT Z
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 124 of 140 PageID #:
                                   25358

  From:              Nitze, Samuel (USANYE)
  To:                Samuel Josephs; Matthew Umhofer
  Cc:                Jim Spertus; "smccool@mccoollawpllc.com"; "jcoleman@mccoollawpllc.com"; Hein, Patrick (USANYE); Michael T.
                     Cornacchia; Mace, Kristin (USANYE); Edelman, Keith (USANYE); Farrell, Kaitlin (USANYE) 1
  Subject:           RE: United States v. Lopez, Discovery Letter
  Date:              Wednesday, September 09, 2020 2:42:57 PM


  Sam,

  Thank you for the response. We do not agree that you have satisfied your meet and confer
  obligations because we do not know what relief you intend to request from the Court and thus have
  had no opportunity to consider, confer with you about, or take a position on your proposed
  application. We ask that you inform us of the nature of the application you intend to file with the
  Court so that we have an opportunity to address or at least take a position on the underlying
  issue(s).

  Best regards,

  Sam


  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Tuesday, September 8, 2020 7:34 PM
  To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer <matthew@spertuslaw.com>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Michael T. Cornacchia <mcornacchia@mtclegal.com>;
  Mace, Kristin (USANYE) <KMace@usa.doj.gov>; Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>;
  Farrell, Kaitlin (USANYE) 1 <KFarrell1@usa.doj.gov>
  Subject: RE: United States v. Lopez, Discovery Letter

  Counsel,

  Thank you for your email. Please see the attached response.

  Best,
  Sam

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
  to advise the sender of the error and then immediately delete this message. Thank you.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 125 of 140 PageID #:
                                   25359



  From: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
  Sent: Tuesday, September 08, 2020 9:03 AM
  To: Samuel Josephs <sam@spertuslaw.com>; Matthew Umhofer <matthew@spertuslaw.com>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Hein, Patrick (USANYE) <Patrick.Hein@usdoj.gov>; Michael T. Cornacchia
  <mcornacchia@mtclegal.com>; Mace, Kristin (USANYE) <Kristin.Mace@usdoj.gov>; Edelman, Keith
  (USANYE) <Keith.Edelman@usdoj.gov>; Farrell, Kaitlin (USANYE) 1 <Kaitlin.Farrell@usdoj.gov>
  Subject: RE: United States v. Lopez, Discovery Letter

  Dear Counsel,

  We write in response to your letter dated September 7, 2020. We have begun to look into the Bates
  gaps you have identified in the Fox and Torneos productions – thank you for your fast response on
  that issue. On that point, please let us know if you have a document bearing bates numbers FIFA2-
  000975789 - FIFA2-000975802 and, if so, provide us with the corresponding Torneos bates number,
  if any. As to your numbered questions, we have materials from Fox, Torneos, and others that were
  obtained by the government before and after the indictment was returned. These materials include
  documents that plainly are not discoverable – such as emails between counsel to schedule
  telephone calls, to give one example. We are still working to produce materials that were produced
  to the previous trial defendants, including additional bank records and MLAT returns, as well as
  materials obtained after the 2017 trial. As you know, we have produced and are producing many
  materials that are not discoverable under Rule 16 or otherwise. However, we are under no
  obligation to do so and will not do so when there are countervailing interest as, for example, when
  disclosure would risk compromising the safety of a witness or jeopardizing aspects of our ongoing
  investigation. Nevertheless, we will continue to assess all materials in our possession for
  discoverability, including in light of any discovery or information provided by the defendants
  pursuant to Rule 16(b), and will comply with our continuing duty to disclose all discoverable
  material.

  Best regards,
  Sam



  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Monday, September 7, 2020 12:33 PM
  To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer
  <matthew@spertuslaw.com>; Mace, Kristin (USANYE) <KMace@usa.doj.gov>; Hein, Patrick
  (USANYE) <PHein@usa.doj.gov>; Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 126 of 140 PageID #:
                                   25360

  Counsel,

  Hope you are all enjoying the holiday. Attached please find a response to your Friday email. Thanks
  very much.

  Sam

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
  to advise the sender of the error and then immediately delete this message. Thank you.


  From: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
  Sent: Friday, September 4, 2020 6:00 PM
  To: Matthew Umhofer <matthew@spertuslaw.com>; Samuel Josephs <sam@spertuslaw.com>;
  Mace, Kristin (USANYE) <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE)
  <Patrick.Hein@usdoj.gov>; Edelman, Keith (USANYE) <Keith.Edelman@usdoj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter

  Dear Counsel,

  We write in response to your follow-up letter dated Sept. 1, 2020. We do not intend to withhold Fox
  or Torneos documents that were produced previously – indeed, we are producing more documents
  than produced before the first trial because we have received additional documents since the trial.
  We ask that you please identify all or, if more efficient, a representative sampling of the gaps in
  bates numbering referenced in your letter so that we can check to make sure there were no glitches
  in production processing. With respect to Torneos bates numbering, we note that Torneos
  produced some documents more than once and had more than one bates numbering system, so
  gaps in the Torneos sets are to be expected. But, as I say, we will check. We are still working
  through batches of previously produced documents and will continue to send productions on a
  rolling basis. We also continue to evaluate documents not previously produced to assess
  discoverability under Rule 16 or otherwise.

  Have a great weekend.

  Sam
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 127 of 140 PageID #:
                                   25361



  From: Matthew Umhofer <matthew@spertuslaw.com>
  Sent: Friday, August 7, 2020 5:07 PM
  To: Samuel Josephs <sam@spertuslaw.com>; Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Mace,
  Kristin (USANYE) <KMace@usa.doj.gov>; Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Edelman,
  Keith (USANYE) <KEdelman@usa.doj.gov>
  Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
  <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com' <jcoleman@mccoollawpllc.com>;
  Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: RE: United States v. Lopez, Discovery Letter

  Counsel:

  Attached is a follow-up to one of our prior letters.

  Regards,
  Matthew

  Matthew Donald Umhofer
  Spertus, Landes & Umhofer, LLP
  West LA Office: 1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
  Downtown LA Office: 617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (310) 826-4700 | f: (310) 826-4711
  matthew@spertuslaw.com
  http://www.spertuslaw.com/attorney/matthew-d-umhofer/


  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Thursday, August 6, 2020 9:58 AM
  To: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>; Mace, Kristin (USANYE)
  <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE) <Patrick.Hein@usdoj.gov>; Edelman, Keith
  (USANYE) <Keith.Edelman@usdoj.gov>
  Cc: Matthew Umhofer <matthew@spertuslaw.com>; Jim Spertus <jim@spertuslaw.com>;
  'smccool@mccoollawpllc.com' <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
  <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia <mcornacchia@mtclegal.com>
  Subject: United States v. Lopez, Discovery Letter

  Counsel,

  Hope you are all doing well. Please see the attached. Thank you.

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 128 of 140 PageID #:
                                   25362

  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
  to advise the sender of the error and then immediately delete this message. Thank you.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 129 of 140 PageID #:
                                   25363
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 130 of 140 PageID #:
                                   25364




                                         September 9, 2020

Via email
Mr. Samuel Nitze
Ms. Kristen Mace
Mr. Keith Edelman
Mr. Patrick Hein
Assistant United States Attorneys
United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, NY 11201

    Re:     United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252-32, 33 (PKC)

Dear Counsel:

        Thank you for your September 9, 2020 email responding to our September 8, 2020 letter.
We believe both sides’ positions are clear and that further meeting and conferring is not necessary.
We are requesting two forms of relief from the Court: (1) that the government produce all
documents it has in its possession from Fox and Torneos, and (2) that the government provide an
itemized response to each of our discovery requests. We intend to raise these issues with the Court
unless the government is willing to satisfy these two requests.


                                                     Respectfully,



                                                     Matthew Donald Umhofer
                                                     Samuel A. Josephs
                                                     James W. Spertus
                                                     Counsel for Hernan Lopez

                                                     Steven McCool
                                                     Julia Coleman
                                                     Michael Cornacchia
                                                     Ramon Abadin
                                                     Counsel for Carlos Martinez
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 131 of 140 PageID #:
                                   25365




               EXHIBIT BB




                             EXHIBIT BB
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 132 of 140 PageID #:
                                   25366

  From:               Nitze, Samuel (USANYE)
  To:                 Samuel Josephs; Matthew Umhofer
  Cc:                 Jim Spertus; Steven McCool; Julia Coleman; Hein, Patrick (USANYE); Michael Cornacchia; Mace, Kristin
                      (USANYE); Edelman, Keith (USANYE); Farrell, Kaitlin (USANYE) 1
  Subject:            RE: United States v. Lopez, Discovery Letter
  Date:               Wednesday, September 09, 2020 1:32:05 PM


  Dear Counsel,

  We understand your position to be that you are entitled to everything the government has received
  from Fox and Torneos, including materials (such as scheduling emails) that clearly are not
  discoverable under Rule 16 or Brady, as well as itemized responses to each of your scores of
  discovery requests. We are not aware of any authority supporting either request. If you can point
  us to relevant authority, we are happy to review it. Otherwise, it does seem that we have reached
  an impasse.

  Also, we reiterate our request that you please let us know if you have a document bearing bates
  numbers FIFA2-000975789 - FIFA2-000975802 and, if so, provide us with the corresponding Torneos
  bates number, if any. This will help us in our effort to understand the gaps you identified in your
  letter dated Sept. 7, 2020.

  Thank you.

  Sam


  From: Samuel Josephs <sam@spertuslaw.com>
  Sent: Wednesday, September 9, 2020 1:07 PM
  To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer <matthew@spertuslaw.com>
  Cc: Jim Spertus <jim@spertuslaw.com>; Steven McCool <smccool@mccoollawpllc.com>; Julia
  Coleman <jcoleman@mccoollawpllc.com>; Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Michael
  Cornacchia <mcornacchia@mtclegal.com>; Mace, Kristin (USANYE) <KMace@usa.doj.gov>;
  Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>; Farrell, Kaitlin (USANYE) 1
  <KFarrell1@usa.doj.gov>
  Subject: RE: United States v. Lopez, Discovery Letter

  Counsel,

  Please see the attached response.

  Best,
  Sam

  Samuel A. Josephs
  Spertus, Landes & Umhofer, LLP
  617 W. 7th St., Suite 200 | Los Angeles, CA 90017
  t: (213) 205-6520 | f: (213) 205-6521  
  1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 133 of 140 PageID #:
                                   25367

  t: (310) 826-4700 | f: (310) 826-4711
  sjosephs@spertuslaw.com


  This message may contain confidential and privileged information. If it has been sent to you in error, please reply
  to advise the sender of the error and then immediately delete this message. Thank you.


           From: "Nitze, Samuel (USANYE)" <Samuel.Nitze@usdoj.gov>
           Date: September 9, 2020 at 9:24:13 AM EDT
           To: Samuel Josephs <sam@spertuslaw.com>, Matthew Umhofer
           <matthew@spertuslaw.com>
           Cc: Jim Spertus <jim@spertuslaw.com>, Steven McCool <smccool@mccoollawpllc.com>,
           Julia Coleman <jcoleman@mccoollawpllc.com>, "Hein, Patrick (USANYE)"
           <Patrick.Hein@usdoj.gov>, Michael Cornacchia <mcornacchia@mtclegal.com>, "Mace,
           Kristin (USANYE)" <Kristin.Mace@usdoj.gov>, "Edelman, Keith (USANYE)"
           <Keith.Edelman@usdoj.gov>, "Farrell, Kaitlin (USANYE) 1" <Kaitlin.Farrell@usdoj.gov>
           Subject: RE: United States v. Lopez, Discovery Letter


                 Sam,

                 Thank you for the response. We do not agree that you have satisfied your
                 meet and confer obligations because we do not know what relief you
                 intend to request from the Court and thus have had no opportunity to
                 consider, confer with you about, or take a position on your proposed
                 application. We ask that you inform us of the nature of the application
                 you intend to file with the Court so that we have an opportunity to
                 address or at least take a position on the underlying issue(s).

                 Best regards,

                 Sam


                 From: Samuel Josephs <sam@spertuslaw.com>
                 Sent: Tuesday, September 8, 2020 7:34 PM
                 To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer
                 <matthew@spertuslaw.com>
                 Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
                 <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
                 <jcoleman@mccoollawpllc.com>; Hein, Patrick (USANYE)
                 <PHein@usa.doj.gov>; Michael T. Cornacchia
                 <mcornacchia@mtclegal.com>; Mace, Kristin (USANYE)
                 <KMace@usa.doj.gov>; Edelman, Keith (USANYE)
                 <KEdelman@usa.doj.gov>; Farrell, Kaitlin (USANYE) 1
                 <KFarrell1@usa.doj.gov>
                 Subject: RE: United States v. Lopez, Discovery Letter
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 134 of 140 PageID #:
                                   25368

           Counsel,

           Thank you for your email. Please see the attached response.

           Best,
           Sam

           Samuel A. Josephs
           Spertus, Landes & Umhofer, LLP
           617 W. 7th St., Suite 200 | Los Angeles, CA 90017
           t: (213) 205-6520 | f: (213) 205-6521  
           1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
           t: (310) 826-4700 | f: (310) 826-4711
           sjosephs@spertuslaw.com


           This message may contain confidential and privileged information. If it has been
           sent to you in error, please reply to advise the sender of the error and then
           immediately delete this message. Thank you.


           From: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
           Sent: Tuesday, September 08, 2020 9:03 AM
           To: Samuel Josephs <sam@spertuslaw.com>; Matthew Umhofer
           <matthew@spertuslaw.com>
           Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
           <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
           <jcoleman@mccoollawpllc.com>; Hein, Patrick (USANYE)
           <Patrick.Hein@usdoj.gov>; Michael T. Cornacchia
           <mcornacchia@mtclegal.com>; Mace, Kristin (USANYE)
           <Kristin.Mace@usdoj.gov>; Edelman, Keith (USANYE)
           <Keith.Edelman@usdoj.gov>; Farrell, Kaitlin (USANYE) 1
           <Kaitlin.Farrell@usdoj.gov>
           Subject: RE: United States v. Lopez, Discovery Letter

           Dear Counsel,

           We write in response to your letter dated September 7, 2020. We have
           begun to look into the Bates gaps you have identified in the Fox and
           Torneos productions – thank you for your fast response on that issue. 
On
           that point, please let us know if you have a document bearing bates
           numbers FIFA2-000975789 - FIFA2-000975802 and, if so, provide us with
           the corresponding Torneos bates number, if any. As to your numbered
           questions, we have materials from Fox, Torneos, and others that were
           obtained by the government before and after the indictment was
           returned. These materials include documents that plainly are not
           discoverable – such as emails between counsel to schedule telephone
           calls, to give one example. We are still working to produce materials that
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 135 of 140 PageID #:
                                   25369

           were produced to the previous trial defendants, including additional bank
           records and MLAT returns, as well as materials obtained after the 2017
           trial. As you know, we have produced and are producing many materials
           that are not discoverable under Rule 16 or otherwise. However, we are
           under no obligation to do so and will not do so when there are
           countervailing interest as, for example, when disclosure would risk
           compromising the safety of a witness or jeopardizing aspects of our
           ongoing investigation. Nevertheless, we will continue to assess all
           materials in our possession for discoverability, including in light of any
           discovery or information provided by the defendants pursuant to Rule
           16(b), and will comply with our continuing duty to disclose all
           discoverable material.

           Best regards,
           Sam



           From: Samuel Josephs <sam@spertuslaw.com>
           Sent: Monday, September 7, 2020 12:33 PM
           To: Nitze, Samuel (USANYE) <SNitze@usa.doj.gov>; Matthew Umhofer
           <matthew@spertuslaw.com>; Mace, Kristin (USANYE)
           <KMace@usa.doj.gov>; Hein, Patrick (USANYE) <PHein@usa.doj.gov>;
           Edelman, Keith (USANYE) <KEdelman@usa.doj.gov>
           Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
           <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
           <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia
           <mcornacchia@mtclegal.com>
           Subject: RE: United States v. Lopez, Discovery Letter

           Counsel,

           Hope you are all enjoying the holiday. Attached please find a response to
           your Friday email. Thanks very much.

           Sam

           Samuel A. Josephs
           Spertus, Landes & Umhofer, LLP
           617 W. 7th St., Suite 200 | Los Angeles, CA 90017
           t: (213) 205-6520 | f: (213) 205-6521  
           1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
           t: (310) 826-4700 | f: (310) 826-4711
           sjosephs@spertuslaw.com


           This message may contain confidential and privileged information. If it has been
           sent to you in error, please reply to advise the sender of the error and then
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 136 of 140 PageID #:
                                   25370

           immediately delete this message. Thank you.


           From: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>
           Sent: Friday, September 4, 2020 6:00 PM
           To: Matthew Umhofer <matthew@spertuslaw.com>; Samuel Josephs
           <sam@spertuslaw.com>; Mace, Kristin (USANYE)
           <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE)
           <Patrick.Hein@usdoj.gov>; Edelman, Keith (USANYE)
           <Keith.Edelman@usdoj.gov>
           Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
           <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
           <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia
           <mcornacchia@mtclegal.com>
           Subject: RE: United States v. Lopez, Discovery Letter

           Dear Counsel,

           We write in response to your follow-up letter dated Sept. 1, 2020. We do
           not intend to withhold Fox or Torneos documents that were produced
           previously – indeed, we are producing more documents than produced
           before the first trial because we have received additional documents since
           the trial. We ask that you please identify all or, if more efficient, a
           representative sampling of the gaps in bates numbering referenced in
           your letter so that we can check to make sure there were no glitches in
           production processing. With respect to Torneos bates numbering, we
           note that Torneos produced some documents more than once and had
           more than one bates numbering system, so gaps in the Torneos sets are
           to be expected. But, as I say, we will check. We are still working through
           batches of previously produced documents and will continue to send
           productions on a rolling basis. We also continue to evaluate documents
           not previously produced to assess discoverability under Rule 16 or
           otherwise.

           Have a great weekend.

           Sam   



           From: Matthew Umhofer <matthew@spertuslaw.com>
           Sent: Friday, August 7, 2020 5:07 PM
           To: Samuel Josephs <sam@spertuslaw.com>; Nitze, Samuel (USANYE)
           <SNitze@usa.doj.gov>; Mace, Kristin (USANYE) <KMace@usa.doj.gov>;
           Hein, Patrick (USANYE) <PHein@usa.doj.gov>; Edelman, Keith (USANYE)
           <KEdelman@usa.doj.gov>
           Cc: Jim Spertus <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 137 of 140 PageID #:
                                   25371

           <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
           <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia
           <mcornacchia@mtclegal.com>
           Subject: RE: United States v. Lopez, Discovery Letter

           Counsel:

           Attached is a follow-up to one of our prior letters.

           Regards,
           Matthew

           Matthew Donald Umhofer
           Spertus, Landes & Umhofer, LLP
           West LA Office: 1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
           Downtown LA Office: 617 W. 7th St., Suite 200 | Los Angeles, CA 90017
           t: (310) 826-4700 | f: (310) 826-4711
           matthew@spertuslaw.com
           http://www.spertuslaw.com/attorney/matthew-d-umhofer/

           From: Samuel Josephs <sam@spertuslaw.com>
           Sent: Thursday, August 6, 2020 9:58 AM
           To: Nitze, Samuel (USANYE) <Samuel.Nitze@usdoj.gov>; Mace, Kristin
           (USANYE) <Kristin.Mace@usdoj.gov>; Hein, Patrick (USANYE)
           <Patrick.Hein@usdoj.gov>; Edelman, Keith (USANYE)
           <Keith.Edelman@usdoj.gov>
           Cc: Matthew Umhofer <matthew@spertuslaw.com>; Jim Spertus
           <jim@spertuslaw.com>; 'smccool@mccoollawpllc.com'
           <smccool@mccoollawpllc.com>; 'jcoleman@mccoollawpllc.com'
           <jcoleman@mccoollawpllc.com>; Michael T. Cornacchia
           <mcornacchia@mtclegal.com>
           Subject: United States v. Lopez, Discovery Letter

           Counsel,

           Hope you are all doing well. Please see the attached. Thank you.

           Samuel A. Josephs
           Spertus, Landes & Umhofer, LLP
           617 W. 7th St., Suite 200 | Los Angeles, CA 90017
           t: (213) 205-6520 | f: (213) 205-6521  
           1990 S. Bundy Dr., Suite 705 | Los Angeles, CA 90025
           t: (310) 826-4700 | f: (310) 826-4711
           sjosephs@spertuslaw.com
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 138 of 140 PageID #:
                                   25372

           This message may contain confidential and privileged information. If it has been
           sent to you in error, please reply to advise the sender of the error and then
           immediately delete this message. Thank you.
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 139 of 140 PageID #:
                                   25373




                 EXHIBI CC
                 EXHIBIT




                               EXHIBIT CC
Case 1:15-cr-00252-PKC Document 1451-3 Filed 10/26/20 Page 140 of 140 PageID #:
                                   25374




                                       September 28, 2020

Via email
Mr. Samuel Nitze
Ms. Kristen Mace
Mr. Keith Edelman
Mr. Patrick Hein
Assistant United States Attorneys
United States Attorney’s Office
271 Cadman Plaza East
Brooklyn, NY 11201

    Re:     United States v. Hernan Lopez and Carlos Martinez, No. 15-cr-252-32, 33 (PKC)

Dear Counsel:

        We wanted to get back to you regarding the document bearing Bates
numbers FIFA2-000975789 - FIFA2-000975802. We have that document, which is
Torneos_00000578 - Torneos_00000591. Our analysis of the Torneos Bates gaps is ongoing, but
we understand that the government has not produced all of the documents it has obtained from
Torneos because the highest Torneos Bates number in the government’s productions
(Torneos_00260005) indicates that Torneos produced as many as two-hundred-sixty thousand pages
to the government, far more than the approximately one hundred thousand pages of Torneos
documents that the government has produced to us. We disagree that we are not entitled to the
government’s communications with Torneos, even with respect to scheduling emails. Thus, we
agree that we are at an impasse regarding the government’s discovery obligations and plan to take
this issue before the Court.

                                                  Respectfully,


                                                  Matthew Donald Umhofer
                                                  Samuel A. Josephs
                                                  James W. Spertus
                                                  Counsel for Hernan Lopez

                                                  Steven McCool
                                                  Julia Coleman
                                                  Michael Cornacchia
                                                  Ramon Abadin
                                                  Counsel for Carlos Martinez
